

 








Exhibit 10.13
[exh10_13graphic.jpg]



 


 


TERM LOAN AGREEMENT


Dated as of February 2, 2011


among


HIGHWOODS PROPERTIES, INC.,
HIGHWOODS SERVICES, INC.
and
HIGHWOODS REALTY LIMITED PARTNERSHIP,
as Borrowers,


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,


WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Bookrunner,


BRANCH BANKING AND TRUST COMPANY,
PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents,


and


The Other Lenders Party Hereto





 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 


Section
Page
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
1
1.01
Defined Terms; Accounting Treatment; Borrowers’ Agent and Liabilities.
1
1.02
Other Interpretive Provisions.
22
1.03
Accounting Terms.
22
1.04
Rounding.
23
1.05
Times of Day.
23
1.06
Calculation of Values.
23
1.07
Joint and Several Liability of the Borrowers.
24
1.08
Appointment of Principal Borrower as Agent for Borrowers.
25
ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS
25
2.01
Loans.
25
2.02
Borrowings, Conversions and Continuations of Loans.
25
2.03
Prepayments.
26
2.04
Repayment of Loans.
27
2.05
Interest.
27
2.06
Fees.
27
2.07
Computation of Interest and Fees.
28
2.08
Evidence of Debt.
28
2.09
Payments Generally; Administrative Agent’s Clawback.
28
2.10
Sharing of Payments by Lenders.
29
2.11
Maturity Date.
30
2.12
Additional Loans.
30
2.13
Funds Transfer Disbursements.
31
2.14
Defaulting Lenders.
32
ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY
33
3.01
Taxes.
33
3.02
Illegality.
35
3.03
Inability to Determine Rates.
35
3.04
Increased Costs.
35
3.05
Compensation for Losses.
36
3.06
Mitigation Obligations; Replacement of Lenders.
37
3.07
Survival.
37
ARTICLE IV CONDITIONS PRECEDENT
37
4.01
Conditions of Borrowing.
37
4.02
Additional Conditions to all Loans.
39
ARTICLE V REPRESENTATIONS AND WARRANTIES
39
5.01
Existence, Qualification and Power; Compliance with Laws.
39
5.02
Authorization; No Contravention.
40
5.03
Governmental Authorization; Other Consents.
40
5.04
Binding Effect.
40
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event.
40
5.06
Litigation.
41
5.07
No Default.
41
5.08
Ownership of Property; Liens.
41
5.09
Environmental Compliance.
41
5.10
Insurance.
41

 
 
- i -

--------------------------------------------------------------------------------

 
 
5.11
Taxes.
42
5.12
ERISA Compliance.
42
5.13
Subsidiaries; Equity Interests.
42
5.14
Margin Regulations; Investment Company Act.
43
5.15
Disclosure.
43
5.16
Compliance with Laws.
43
5.17
Intellectual Property; Licenses, Etc.
43
ARTICLE VI AFFIRMATIVE COVENANTS
43
6.01
Financial Statements.
43
6.02
Certificates; Other Information.
44
6.03
Notices.
46
6.04
Payment of Obligations.
47
6.05
Preservation of Existence, Etc.
47
6.06
Maintenance of Properties.
47
6.07
Maintenance of Insurance.
47
6.08
Compliance with Laws.
47
6.09
Books and Records.
47
6.10
Inspection Rights.
48
6.11
Use of Proceeds.
48
6.12
Additional Guarantors; Release of Guarantors.
48
6.13
Non-Guarantor Subsidiary Cash Flows.
49
6.14
REIT Status.
49
6.15
Environmental Matters.
49
ARTICLE VII NEGATIVE COVENANTS
50
7.01
Liens.
50
7.02
Fundamental Changes.
51
7.03
Dispositions.
51
7.04
Change in Nature of Business.
52
7.05
Transactions with Affiliates.
52
7.06
Burdensome Agreements.
52
7.07
Use of Proceeds.
52
7.08
Financial Covenants.
52
7.09
Organizational Documents; Ownership of Subsidiaries.
53
7.10
Non-Guarantor Subsidiary Restrictions.
53
7.11
Negative Pledges.
53
7.12
Sale Leasebacks.
54
7.13
Prepayments of Indebtedness, etc.
54
7.14
Anti-Terrorism Laws; FCPA.
54
ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES
54
8.01
Events of Default.
54
8.02
Remedies Upon Event of Default.
56
8.03
Application of Funds.
57
ARTICLE IX ADMINISTRATIVE AGENT
57
9.01
Appointment and Authority.
57
9.02
Rights as a Lender.
57
9.03
Exculpatory Provisions.
58
9.04
Reliance by Administrative Agent.
58
9.05
Delegation of Duties.
59
9.06
Resignation of Administrative Agent.
59
9.07
Non-Reliance on Administrative Agent and Other Lenders.
59
9.08
No Other Duties, Etc.
60

 
 
- ii -

--------------------------------------------------------------------------------

 
 
9.09
Administrative Agent May File Proofs of Claim.
60
9.10
Guaranty Matters.
61
ARTICLE X MISCELLANEOUS
61
10.01
Amendments, Etc.
61
10.02
Notices; Effectiveness; Electronic Communication.
62
10.03
No Waiver; Cumulative Remedies.
63
10.04
Expenses; Indemnity; Damage Waiver.
63
10.05
Payments Set Aside.
65
10.06
Successors and Assigns.
65
10.07
Treatment of Certain Information; Confidentiality.
67
10.08
Right of Setoff.
67
10.09
Interest Rate Limitation.
68
10.10
Counterparts; Integration; Effectiveness.
68
10.11
Survival of Representations and Warranties.
68
10.12
Severability.
68
10.13
Replacement of Lenders.
69
10.14
Governing Law; Jurisdiction; Etc.
69
10.15
Waiver of Jury Trial.
70
10.16
No Advisory or Fiduciary Responsibility.
70
10.17
USA PATRIOT Act Notice.
71
10.18
Time of the Essence.
71
10.19
Entire Agreement.
71

 
SCHEDULES
2.01           Commitments
5.05           Supplement to Interim Financial Statements
5.06           Litigation
5.09           Environmental Matters
5.10           Insurance
5.13           Subsidiaries and Other Equity Investments 
5.17           Intellectual Property Matters
       Administrative Agent’s Office; Certain Addresses for Notices


EXHIBITS
A           Form of Notice of Borrowing
B           Form of Notice of Continuation
C           Form of Notice of Conversion
D           Form of Note
E           Form of Officer’s Certificate
F           Form of Assignment and Assumption
G          Form of Guaranty
H          Opinion Matters
       Form of Transfer Authorizer Designation Form



 
- iii -

--------------------------------------------------------------------------------

 

TERM LOAN AGREEMENT
 
This TERM LOAN AGREEMENT (“Agreement”) is entered into as of February
2, 2011, among HIGHWOODS REALTY LIMITED PARTNERSHIP, a North Carolina limited
partnership (“Highwoods Realty”), HIGHWOODS PROPERTIES, INC., a Maryland
corporation (“Highwoods Properties”) and HIGHWOODS SERVICES, INC., a North
Carolina corporation (“Highwoods Services”) (Highwoods Realty, Highwoods
Properties and Highwoods Services are hereinafter referred to individually as a
“Borrower” and collectively as the “Borrowers”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Administrative
Agent”), BRANCH BANKING AND TRUST COMPANY, PNC BANK, NATIONAL ASSOCIATION,
REGIONS BANK and U.S. BANK NATIONAL ASSOCIATION, as Documentation Agents (the
“Documentation Agents”), and WELLS FARGO SECURITIES, LLC, as Sole Arranger and
Sole Bookrunner (the “Arranger”).


WHEREAS, the Borrowers have requested that the Lenders make available to the
Borrowers term loans in an aggregate amount of $200,000,000; and


WHEREAS, the Lenders are willing to do so on the terms and conditions set forth
herein.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01  
Defined Terms; Accounting Treatment; Borrowers’ Agent and Liabilities.

 
As used in this Agreement, the following terms shall have the meanings set forth
below:


“Acquired Properties” means, at any time, all Properties acquired by the Subject
Parties within the previous three (3) calendar months from any third party
entity through an arms length transaction.


“Adjusted EBITDA” means, for any period, the sum of (a) EBITDA for such period,
less (b) aggregate Capital Expenditure Reserves for all Properties with respect
to such period; provided, that such sum shall be exclusive of (i) any amount for
such period attributable to the Straight-Lining of Rents and (ii) the amount (if
any) of amortization of capitalized lease incentive costs which is recorded as a
reduction of revenues under GAAP for any specified period.


“Adjusted NOI” means, with respect to any applicable time period for any
Property, an amount, not less than zero (0), equal to (a) Net Operating Income
for such period with respect to such Property less (b) the sum of (i) the
Capital Expenditure Reserve amount for such Property during such period, plus
(ii) a management fee in the amount of three percent (3%) of total revenues
derived from the Property during such period; provided, that such amount shall
be exclusive of any amount for such period attributable to the Straight-Lining
of Rents and the amount (if any) of amortization of capitalized lease incentive
costs which is recorded as a reduction of revenues under GAAP for any specified
period;  provided, further, that, in each case, all amounts included in the
above calculations with respect to Properties owned by Unconsolidated Affiliates
(and not otherwise adjusted for interests in Unconsolidated Affiliates) shall be
adjusted to include only that portion of such amounts attributable to
Unconsolidated Affiliate Interests.


“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.


“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrowers
and the Lenders.

 
 

--------------------------------------------------------------------------------

 


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  In no event shall the
Administrative Agent or any Lender be deemed to be an Affiliate of any of the
Borrowers.


“Aggregate Commitments” means the Commitments of all the Lenders.  The Aggregate
Commitments on the Closing Date shall be $200,000,000.


“Agreement” means this Agreement, as it may be amended, restated, supplemented
or otherwise modified from time to time.


“Annualized Adjusted NOI” means (a) for each Property owned for twelve (12)
months or more, Adjusted NOI for such Property for the immediately preceding
twelve (12) month period; (b) for each Property owned for a period of less than
twelve (12) months and for each Property formerly qualifying as a Non-Income
Producing Property that has been an Income-Producing Property for less than
twelve (12) months, Adjusted NOI for such Property calculated by annualizing
acquisition-to-date Adjusted NOI for such Property and adjusting (through
appropriate pro-rating, removal or other correction) for all annual or one-time
lump sum payments or expenses with respect to the Property or for any
extraordinary income or expense items with respect to such Property; provided,
that all amounts included in the above calculations with respect to Properties
owned by Unconsolidated Affiliates (and not otherwise adjusted for interests in
Unconsolidated Affiliates) shall be adjusted to include only that portion of
such amounts attributable to Unconsolidated Affiliate Interests.


“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate outstanding
principal balance of the Loans represented by such Lender’s Loan at such time.


“Applicable Rate” means, for any day, subject to adjustment as provided in the
penultimate paragraph of this definition, the rate per annum set forth below
opposite the applicable Credit Rating then in effect:


 
Pricing Level
 
Credit Rating
 
Applicable Rate
I
BBB+/ Baa1 or higher
1.80%
II
BBB/ Baa2
2.00%
III
BBB-/ Baa3
2.20%
IV
Lower than BBB-/Baa3
2.95%



The Applicable Rate shall be adjusted as of the first day of the first calendar
month immediately following any change in the Credit Rating.  The Principal
Borrower shall notify the Administrative Agent in writing promptly after
becoming aware of any change in the Credit Rating.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Arranger” means Wells Fargo Securities, LLC in its capacity as sole lead
arranger and sole book runner.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 
- 2 -

--------------------------------------------------------------------------------

 

 
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.


“Audited Financial Statements” means the audited consolidated balance sheet of
Highwoods Properties and its Subsidiaries for the fiscal year ended December 31,
2009, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Highwoods
Properties and its Subsidiaries, including the notes thereto.


“Base Rate” means, the Eurodollar Market Index Rate; provided, that if for any
reason the Eurodollar Market Index Rate is unavailable, Base Rate shall mean the
per annum rate of interest equal to the Federal Funds Rate plus one and one-half
of one percent (1.50%).


“Base Rate Loan” means any portion of a Loan that bears interest based on the
Base Rate.


“Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto.


“Borrower Materials” has the meaning specified in Section 6.02.


“Borrowing” means the making of the Loans on the Closing Date pursuant to
Section 2.01.


“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (b) if such day relates to a
Eurodollar Rate Loan, any such day that is also a day on which dealings in
Dollars are carried on in the London interbank market.  Unless specifically
referenced in this Agreement as a Business Day, all references to “days” shall
be to calendar days.


“Capital Expenditures” means all expenditures required for the leasing of space
within Properties owned and previously leased by the Consolidated Parties,
including upfit expenses and leasing commissions, together with expenses for
renovation or improvement of existing properties that are classified as capital
expenditures under GAAP.  Leasing and tenant improvements expenditures with
respect to space not previously leased shall not be included in any calculation
of Capital Expenditures, but must be reported to the Administrative Agent on a
quarterly basis as set forth in Section 6.02.


“Capital Expenditure Reserve” means, with respect to (a) any office, industrial,
retail or other non-multi family Property that is an Income-Producing Property
or a Non-Income Producing Property for which a certificate of occupancy has been
issued, a normalized annual reserve for replacement reserves, capital
expenditures, tenant improvements, and leasing commissions in the amount of
$0.50 per year per square foot of net leaseable area contained in such Property
(pro rated for the portion of such year that the applicable Property qualifies
under this clause (a)), (b) any multi-family Property that is an
Income-Producing Property or a Non-Income Producing Property for which a
certificate of occupancy has been issued, a normalized annual reserve for
replacement reserves, capital expenditures, tenant improvements, and leasing
commissions in the amount of $250 per year per unit and (c) any other Non-Income
Producing Property, zero (0); provided, that all amounts included in the above
calculations with respect to Properties owned by Unconsolidated Affiliates (and
not otherwise adjusted for interests in Unconsolidated Affiliates) shall be
adjusted to include only that portion of such amounts attributable to
Unconsolidated Affiliate Interests.  When the Capital Expenditure Reserve is
used in computing an amount with respect to a period which is shorter than a
year, said amount shall be appropriately pro rated.

 
- 3 -

--------------------------------------------------------------------------------

 
 
“Capitalization Rate” means nine percent (9.00%), except with respect to
calculations involving the Adjusted NOI related to the CC Plaza Project, in
which case the “Capitalization Rate” shall be eight percent (8.00%); provided,
however, that (a) the Capitalization Rate (both generally and for the CC Plaza
Project) shall be reviewed annually and shall be subject to an annual adjustment
of not more than one quarter of one percent (0.25%) by the Supermajority Lenders
in their sole discretion based upon market conditions for comparable property
types and (b) no adjustment pursuant to the foregoing clause (a) shall occur
until on or after the date occurring one (1) year following the Closing Date
and, following any such adjustment, no further adjustment to the Capitalization
Rate shall occur until the passage of one (1) year following such adjustment;
provided, that to the extent any adjustment in the Capitalization Rate is the
cause of a Default hereunder (and such Default would not have occurred without
such adjustment), the Borrowers shall have the cure period referenced in Section
8.01(b) in which to remedy such default prior to such Default being considered
an Event of Default.


“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve (12)
months from the date of acquisition, (b) U.S. dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two hundred seventy (270) days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six (6) months of the date of acquisition, (d) repurchase
agreements with a bank or trust company (including any of the Lenders) or
recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States of America in which any Loan Party shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations and (e) Investments, classified in accordance with GAAP
as current assets, in money market investment programs registered under the
Investment Company Act of 1940, as amended, which are administered by reputable
financial institutions having capital of at least $500,000,000 and the
portfolios of which are limited to Investments of the character described in the
foregoing subdivisions (a) through (d).


“CC Plaza Project” means, to the extent owned (in whole or in part) by any
Subject Party, that certain development known as Country Club Plaza located at
310 Ward Parkway, Kansas City Missouri 64112 currently owned by Highwoods
Realty.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.


“Change of Control” means the occurrence of any of the following events:


(a)           any Person or two or more Persons acting in concert shall have
acquired beneficial ownership, directly or indirectly, of, or shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation, will result in its or their acquisition of,
control over, Voting Stock of Highwoods Properties (or other securities
convertible into such Voting Stock) representing thirty-five percent (35.0%) or
more of the combined voting power of all Voting Stock of Highwoods Properties,
or
 
(b)           during any period of up to twenty-four (24) consecutive months,
commencing after the Closing Date, individuals who at the beginning of such
twenty-four (24) month period were directors of Highwoods Properties (together
with any new director whose election by Highwoods Properties’ Board of Directors
or whose nomination for election by Highwoods Properties’ shareholders was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the directors of Highwoods Properties then in office,
or


 
- 4 -

--------------------------------------------------------------------------------

 
 
(c)           Highwoods Properties or any Wholly Owned Subsidiary which is a
Loan Party shall fail to be the sole general partner of Highwoods Realty or own,
directly or indirectly, a majority of the Equity Interests of Highwoods
Services.  As used herein, “beneficial ownership” shall have the meaning
provided in Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934.


“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.


“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time.  References to sections of the Code
shall be construed also to refer to any successor sections.


“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrowers pursuant to Section 2.01, in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01.


“Consolidated Parties” means a collective reference to the Principal Borrower
and its consolidated Subsidiaries; and “Consolidated Party” means any one of
them.


“continue”, “continuation” and “continued” each refers to the continuation of a
Eurodollar Rate Loan from one Interest Period to another Interest Period
pursuant to Section 2.02.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“convert”, “conversion” and “converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.02.


“Credit Rating” means, with respect to Highwoods Properties (a) at such time
that Highwoods Properties maintains an unsecured long term debt rating from
either or both of Moody’s and S&P (or one of their respective successors or
assigns), the higher of such publicly announced ratings (or such rating if there
is only one) for the unsecured long term debt rating of Highwoods Properties or
(b) at all other times, the unsecured long term debt rating equivalent to BB+
from S&P and Ba1 from Moody’s.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.


“Default Rate” means a rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus four percent (4.0%) per annum.


“Defaulting Lender” means any Lender that (a) has failed to fund (or has failed,
within 3 Business Days after request by the Administrative Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund) any portion of its Loan required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within three Business Days of
the date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrowers, the Administrative Agent or any other Lender in
writing that, or has made a public statement to the effect that, it does not
intend to comply with any of its funding obligations under this Agreement, or
(d) has become or is (i) insolvent or (ii) the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment.


 
- 5 -

--------------------------------------------------------------------------------

 


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.


“Dollar” and “$” mean lawful money of the United States.


“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person which is incorporated or organized under the laws of any State of the
United States or the District of Columbia.


“EBITDA” means, for any period, the sum of (a) aggregate Net Income during such
period, plus (b) an amount which, in the determination of Net Income for such
period, has been deducted for (i) Interest Expense, (ii) total federal, state,
local and foreign income, franchise, value added and similar taxes and (iii)
depreciation and amortization expense, with each of (i), (ii) and (iii) above
determined in accordance with GAAP;  provided, that, to the extent the above
calculations include amounts allocable to Unconsolidated Affiliates, such
calculations shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests.


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) subject,
in the case of this clause (d) only, to approval by (i) the Administrative Agent
and (ii) unless an Event of Default has occurred and is continuing, the
Principal Borrower (each such approval under this clause (d) not to be
unreasonably withheld or delayed); provided that the Principal Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; provided, further, that notwithstanding the
foregoing, “Eligible Assignee” shall not include any Borrower or any of the
Borrowers’ Affiliates or Subsidiaries.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any of the Borrowers, any other Loan Party or any
of their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.


“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


 
- 6 -

--------------------------------------------------------------------------------

 


“Equity Issuance” means any issuance by the Principal Borrower to any person or
entity which is not a Loan Party of (a) shares of its Equity Interests, (b) any
shares of its Equity Interests pursuant to the exercise of options or warrants
or (c) any shares of its Equity Interests pursuant to the conversion of any debt
securities to equity.


“ERISA” means the Employee Retirement Income Security Act of 1974.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any of the Borrowers within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any of the Borrowers or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any of the Borrowers or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e)  an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any of the
Borrowers or any ERISA Affiliate.


“Eurodollar Market Index Rate” means, for any day, the Eurodollar Rate as of
that day that would be applicable for a Eurodollar Rate Loan having a one-month
Interest Period determined at approximately 9:00 a.m. Pacific time for such day
(or if such day is not a Business Day, the immediately preceding Business
Day).  The Eurodollar Market Index Rate shall be determined on a daily basis.


“Eurodollar Rate” means, for the Interest Period for any Eurodollar Rate Loan,
the rate of interest, rounded up to the nearest whole multiple of one hundredth
of one percent (0.01%), obtained by dividing (i) the rate of interest, rounded
upward to the nearest whole multiple of one-hundredth of one percent (0.01%),
referred to as the BBA (British Bankers’ Association) LIBOR rate as set forth by
any service selected by the Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rate for deposits in U.S. Dollars at approximately 9:00 a.m.
Pacific time, two (2) Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, for an amount approximately equal
to the applicable Eurodollar Rate Loan and for a period of time approximately
equal to such Interest Period by (ii) a percentage equal to 1 minus the stated
maximum rate (stated as a decimal) of all reserves, if any, required to be
maintained with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”) as specified in Regulation D of the Board of
Governors of the Federal Reserve System (or against any other category of
liabilities which includes deposits by reference to which the interest rate on
Eurodollar Rate Loans is determined or any applicable category of extensions of
credit or other assets which includes loans by an office of any Lender outside
of the United States of America).  Any change in such maximum rate shall result
in a change in the Eurodollar Rate on the date on which such change in such
maximum rate becomes effective.


“Eurodollar Rate Loan” means any portion of a Loan (other than a Base Rate Loan)
that bears interest at a rate based on the Eurodollar Rate.


“Event of Default” has the meaning specified in Section 8.01.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrowers hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which any of the Borrowers is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrowers under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 3.01(a).


 
- 7 -

--------------------------------------------------------------------------------

 


“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of December 21, 2009 by and among the Borrowers, the
lenders referenced therein, Bank of America, N.A., as administrative agent and
the other parties thereto.


“Existing Term Loan Agreement” means that certain Term Loan Credit Agreement
dated as of February 26, 2008, by and among the Borrowers, Highwoods/Tennessee
Holdings, L.P., Highwoods Finance, LLC, the lenders referenced therein, Bank of
America, N.A., as administrative agent and the other parties thereto.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


“Fee Letter” means that certain fee letter dated as of December 29, 2010, by and
among the Borrowers, the Administrative Agent and the Arranger.


“FFO” means, as of any date of determination, Net Income plus depreciation and
amortization of real and personal property assets to the extent deducted in the
determination of Net Income, less any amount added pursuant to clause (b) of the
definition of Net Income except to the extent such amount relates to operating
partnership units and is attributable to Highwoods Realty Limited Partnership by
virtue of the line item “non-controlling interests,” as shown on the
consolidated income statements of the Consolidated Parties.


“Fixed Charges” means, for any period, the sum of (a) Interest Expense for the
applicable period, plus (b) preferred dividends of the Subject Parties actually
paid during the applicable period, plus (c) Scheduled Funded Debt Payments for
the applicable period; provided, that, to the extent the above calculations
include amounts allocable to Unconsolidated Affiliates, such calculations shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Principal Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary of such Person.


“FRB” means the Board of Governors of the Federal Reserve System of the United
States.


“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash and
(b) all fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


 
- 8 -

--------------------------------------------------------------------------------

 


“Funded Indebtedness” means, with respect to any Person, without duplication,
(a) all Indebtedness of such Person other than Indebtedness of the types
referred to in clauses (c), (h) and (i) of the definition of "Indebtedness" set
forth in this Section 1.01, (b) all Indebtedness of another Person of the type
referred to in clause (a) above secured by (or for which the holder of such
Funded Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (c) all Guarantees of such Person with
respect to Indebtedness of the type referred to in clause (a) above of another
Person and (d) Indebtedness of the type referred to in clause (a) above of any
partnership or unincorporated joint venture in which such Person is a general
partner or a joint venturer.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, (iv) to guaranty to any Person
rental income levels (or shortfalls) or re-tenanting costs (including tenant
improvements, moving expenses, lease commissions and any other costs associated
with procuring new tenants); provided, that such obligations shall be determined
to be equal to the maximum potential amount of the payments due from the Person
guaranteeing the applicable rental income levels over the term of the applicable
lease or (v) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other obligation of any other Person, whether or not such
Indebtedness or other obligation is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien).  The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith; provided, that, to the
extent any Guarantee is limited by its terms, then the amount of such Guarantee
shall be deemed to be the stated or determinable amount of such Guarantee.  The
term “Guarantee” as a verb has a corresponding meaning.


“Guarantors” means, collectively, as of any date of determination, each Person
that has been required, pursuant to the terms of this Agreement and the
Guaranty, to execute a counterpart of the Guaranty, in each case to the extent
such Person has not been released from its obligations under the Guaranty
pursuant to the terms of the Guaranty and this Agreement.


“Guaranty” means the Guaranty dated as of the Closing Date made by each of the
Domestic Subsidiaries of the Borrowers existing as of the date hereof (except
the Non-Guarantor Subsidiaries) in favor of the Administrative Agent and the
Lenders, substantially in the form of Exhibit G, as the same may be amended,
restated, supplemented or otherwise modified from time to time and as joined
from time to time by such Persons that either (a) become, following the date
hereof, a Domestic Subsidiary of any Borrower that is not a Non-Guarantor
Subsidiary or (b) cease to qualify as a Non-Guarantor Subsidiary following the
date hereof.


 
- 9 -

--------------------------------------------------------------------------------

 


“Harborview Project” means the certain development known as Harborview  located
at 3031 N. Rocky Point Drive West, Tampa, Florida  33607 in the SF-HIW
Harborview Plaza, LP joint venture.


“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.


“Highwoods Properties” has the meaning assigned to such term in the introductory
paragraph hereof.


“Highwoods Services” has the meaning assigned to such term in the introductory
paragraph hereof.


“Highwoods Realty” has the meaning assigned to such term in the introductory
paragraph hereof.


“Income Producing Properties” means, as of any date of determination, all
Properties (other than Acquired Properties or Pre-Leased Development
Properties): (a) which are partially or fully income producing for financial
reporting purposes on the applicable calculation date and have been continuously
partially or fully income producing for financial reporting purposes for the
calendar quarter ending immediately preceding the calculation date, (b) for
which an unconditional base building certificate of occupancy (or its
equivalent) has been issued by the applicable governmental authority, (c) as to
such assets which, in the immediately preceding reporting period, were
classified as Non-Income Producing Properties (other than Pre-Leased Development
Properties), which either (i) are leased to tenants in occupancy and the leases
for such tenants in occupancy (excluding tenants under free rent periods)
represent seventy-five percent (75%) or more of the rentable square footage of
the applicable real property asset; or (ii) have, if not for this clause
(c)(ii), qualified as a Non-Income Producing Property for a period equal to or
in excess of eighteen (18) months following the issuance of an unconditional
base building certificate of occupancy and (d) as to such assets which, in the
immediately preceding reporting period, were classified as Pre-Leased
Development Properties, which have, if not for this clause (d), qualified as a
Non-Income Producing Property for a period equal to or in excess of six (6)
months following the issuance of an unconditional base building certificate of
occupancy or substantial completion of the applicable improvements (provided,
that different phases of real property developments shall be treated as
different assets for purposes of this determination); provided, however, that
“Income Producing Properties” shall not include the revenue resulting from intra
or inter-entity leases between the Borrower and any of the Subject Parties.


“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:


(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;


(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;


(c)           net obligations of such Person under any Swap Contract;


(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business to the extent not past due for more than one hundred twenty
(120) days after the date on which such trade account payable was created);


(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;


 
- 10 -

--------------------------------------------------------------------------------

 


(f)           the principal portion of capital leases, Synthetic Lease
Obligations and all other Off-Balance Sheet Liabilities;


(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; provided, however, that such obligations
shall not be considered Indebtedness hereunder to the extent such redemption may
be completed through the issuance by such Person of its capital stock in
exchange for the Equity Interests being redeemed and such Person has elected or
may still elect to issue such capital stock rather than pay other consideration
in connection with such redemption;


(h)           all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements,


(i)           all Guarantees of such Person in respect of any of the foregoing.


For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.


“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitees” has the meaning specified in Section 10.04(b).


“Information” has the meaning specified in Section 10.07.


“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.


“Interest Expense” means, for any period, (a) all interest expense (including,
without limitation, the interest component under capital leases and with respect
to Off-Balance Sheet Liabilities) of the Consolidated Parties for such period,
as determined in accordance with GAAP, plus (b) all interest expense (including
the interest component under capital leases and with respect to Off-Balance
Sheet Liabilities), as determined in accordance with GAAP, of each
Unconsolidated Affiliate multiplied by the respective Unconsolidated Affiliate
Interest in each such entity; provided, that the Facility Fees paid by the
Borrowers pursuant to the Existing Credit Agreement during any such period shall
constitute a portion of the “Interest Expense” for purposes of this definition;
provided, further, that any amount of capitalized or accrued interest on the
Indebtedness of any Consolidated Party shall be included in the calculation of
“Interest Expense,” whether or not such amounts constitute interest expense as
determined in accordance with GAAP, but except to the extent such expenses are
addressed in a related construction budget or the Borrowers maintain, as of a
given calculation date, availability under the Facility equal to or in excess of
25% of the Facility Amount.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the first (1st) Business Day of each calendar
month and the Maturity Date.


“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date seven (7) days or one (1),
three (3) or six (6) months thereafter, as selected by the Principal Borrower in
the Notice of Borrowing, a Notice of Continuation or a Notice of Conversion, as
applicable; provided that:


 
- 11 -

--------------------------------------------------------------------------------

 


(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(ii)           any Interest Period (other than an Interest Period having a
duration of seven (7) days) that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and


(iii)           no Interest Period shall extend beyond the Maturity Date.


“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Principal
Borrower’s internal controls over financial reporting, in each case as described
in the Securities Laws.


“IP Rights” has the meaning specified in Section 5.17.


“IRS” means the United States Internal Revenue Service.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“Lender” has the meaning specified in the introductory paragraph hereto.


“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).


“Loan” has the meaning specified in Section 2.01.


“Loan Documents” means this Agreement, each Note and the Guaranty.


“Loan Parties” means, collectively, each of the Borrowers and each Guarantor.


“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Consolidated
Parties, taken as a whole; (b) a material impairment of the ability of any Loan
Party to perform its obligations under any Loan Document to which it is a party;
or (c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party.


“Maturity Date” has the meaning specified in Section 2.11(a).


“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.


 
- 12 -

--------------------------------------------------------------------------------

 


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any of the Borrowers or any ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions.


“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a “Negative Pledge” for purposes of this Agreement.


“Net Asset Sales Proceeds” means, with respect to any Disposition (other than a
Disposition qualifying as a like kind exchange under Section 1031 of the Code),
the aggregate proceeds received by any Consolidated Party in cash or Cash
Equivalents (including payments in respect of deferred payment obligations when
received in the form of cash or Cash Equivalents and including any proceeds
which are used by the applicable Consolidated Party to retire in whole or in
part any Indebtedness encumbering the property sold) plus the aggregate
principal amount of any Indebtedness encumbering the property sold assumed by
the purchaser of such property, net of (i) direct costs (including, without
limitation, legal, accounting and investment banking fees, sales commissions,
transfer and recording charges and taxes and other closing costs customarily
allocated to sellers), and (ii) taxes paid or payable by the Consolidated
Parties as a result thereof after taking into account any reduction in
consolidated tax liability due to available tax credits, deductions or losses,
any tax sharing arrangements and any distributions to shareholders or partners
otherwise allowed pursuant to the terms hereof; it being understood that “Net
Asset Sales Proceeds” shall include, without limitation and without duplication,
any cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by any such Consolidated Party in any
Disposition.


“Net Cash Proceeds” means the aggregate cash proceeds received by the
Consolidated Parties in respect of any Equity Issuance, net of  (a) direct costs
(including, without limitation, legal, accounting and investment banking fees
and sales commissions) and (b) taxes paid or payable as a result thereof; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash received upon the sale or other disposition of any non-cash consideration
received by the Consolidated Parties in any Equity Issuance.


“Net Income” means, for any period, the sum of (a) net income (excluding
extraordinary and non-recurring gains and losses, impairments, non-cash
equity-based compensation charges, prepayment penalties, gains or losses on the
sale of property and related tax effects thereto) after taxes for such period of
the Consolidated Parties on a consolidated basis, as determined in accordance
with GAAP, plus (b) without duplication, an amount equal to the line item
“non-controlling interests,” as shown on the consolidated income statements of
the Consolidated Parties, plus (c) without duplication, an amount equal to the
aggregate of net income (excluding extraordinary and non-recurring gains and
losses, impairments, non-cash equity-based compensation charges, prepayment
penalties, gains or losses on the sale of property and related tax effects
thereof) after taxes for such period, as determined in accordance with GAAP, of
each Unconsolidated Affiliate multiplied by the respective Unconsolidated
Affiliate Interest of each such entity.


“Net Operating Income” means, for any given period and with respect to any given
Property or Properties, the amount equal to: (a) the sum of (i) gross revenues
attributable to such Property or Properties for such period, less (ii) to the
extent otherwise included in gross revenues, interest income; less (b) an amount
equal to (i) operating expenses allocable to such Property or Properties
(excluding any management fees accrued with respect to such Property or
Properties), less  (ii) to the extent included in the calculation of operating
expenses, (A) total federal, state, local and foreign income, franchise, value
added and similar taxes, (B) depreciation and amortization, and (C) Interest
Expense.


“NGS Excess Cash Flow” means an amount equal to all net operating income of a
Non-Guarantor Subsidiary minus all debt service payments of such Non-Guarantor
Subsidiary minus all amounts required to fund reserves of such Non-Guarantor
Subsidiary.


 
- 13 -

--------------------------------------------------------------------------------

 
 
“Non-Guarantor Subsidiaries” means, as of any date of determination, a
collective reference to:


(a)           those entities specified in the schedules to the Loan Documents;


(b)           any Subsidiary of any Loan Party (i) formed for or converted to
(in accordance with the terms and conditions set forth herein) the specific
purpose of holding title to assets which are collateral for indebtedness owing
by such Subsidiary and (ii) which is (or, immediately following its release as a
Loan Party hereunder, shall be) expressly prohibited in writing from
guaranteeing indebtedness of any other person or entity pursuant to (A) a
provision in any document, instrument or agreement evidencing such indebtedness
of such Subsidiary or (B) a provision of such Subsidiary's organizational
documents, in each case, which provision was included in such organizational
document or such other document, instrument or agreement as an express condition
to the extension of such indebtedness required by the third party creditor
providing the subject financing; provided, that a Subsidiary meeting the above
requirements shall only remain a “Non-Guarantor Subsidiary” for so long as (1)
each of the above requirements are satisfied, (2) such Subsidiary does not
guarantee any other indebtedness and (3) the indebtedness with respect to which
the restrictions noted in clause (ii) are imposed remains outstanding;


(c)           any Subsidiary of any Loan Party (i) which becomes a Subsidiary of
any Loan Party following the Closing Date, (ii) which is not a wholly-owned
Subsidiary of the Loan Party, and (iii) with respect to which the Loan Party, as
applicable, does not have sufficient voting power (and is unable, after good
faith efforts to do so, to cause any necessary non-Loan Party equity holders to
agree) to cause such Subsidiary to execute the Guaranty pursuant to the terms of
the Loan Documents or, notwithstanding such voting power, the interests of such
non-Loan Party holders have material economic value in the reasonable judgment
of the Principal Borrower that would be impaired by the execution of the
Guaranty; and


(d)           any other Subsidiary of a Loan Party to the extent (i) such
Subsidiary holds no assets; or (ii) (A) such Subsidiary holds Total Asset Value
with a value of less than $500,000 and (B) the sum of the values of the Total
Asset Value held by the Subsidiaries already qualifying as Non-Guarantor
Subsidiaries pursuant to subclause (d)(ii)(A) above plus the value of the Total
Asset Value held by the applicable Subsidiary is less than $5,000,000; and


“Non-Guarantor Subsidiary” means any one of such entities.


“Non-Income Producing Properties” means a collective reference to all Properties
which do not qualify as “Income Producing Properties” (following application of
subsection (c)(ii) and each other provision of the definition thereof and
including, without limitation, Properties qualifying as Pre-Leased Development
Properties, Acquired Properties, Speculative Land and Properties Under
Development).


“Non-Recourse Debt” means, with respect to any Person, Indebtedness for borrowed
money in respect of which recourse for payment (except for customary exceptions
for fraud, misapplication of funds, environmental indemnities, and other similar
exceptions to non-recourse provisions (including exceptions relating to
bankruptcy, insolvency, receivership, non-approved transfers or other customary
or similar events)) is contractually limited to specific assets of such Person
encumbered by a Lien securing such Indebtedness.


“Note” means a promissory note made by the Borrowers in favor of a Lender
evidencing the Loan made by such Lender, substantially in the form of Exhibit D.


“Notes Receivable” means, all promissory notes or other similar obligations to
pay money, whether secured or unsecured, which are not over thirty (30) days
past due in which any Person has an interest.


“Notice of Borrowing” means a notice substantially in the form of Exhibit A (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.02 evidencing the Borrowers’ request for the
borrowing of the Loans.
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
“Notice of Continuation” means a notice substantially in the form of Exhibit B
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.02 evidencing the Borrowers’ request
for the continuation of Eurodollar Rate Loans.


“Notice of Conversion” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.02 evidencing the Borrowers’ request for the
conversion of Loans from one Type to another Type.


“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue under
the Loan Documents after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.  The term “Obligations” shall not
include any obligations in respect of any Swap Contract between any Loan Party
and any Lender or any Affiliate of a Lender.


“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of such
purchasers or transferees with respect to payment or performance by the obligors
of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other monetary
obligation arising with respect to any other transaction which (i) is
characterized as indebtedness for tax purposes but not for accounting purposes
in accordance with GAAP or (ii) is the functional equivalent of or takes the
place of borrowing but which does not constitute a liability on the consolidated
balance sheet of such Person and its Subsidiaries (for purposes of this
clause (d), any transaction structured to provide tax deductibility as interest
expense of any dividend, coupon or other periodic payment will be deemed to be
the functional equivalent of a borrowing).


“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S.  jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.


“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date.
 
 
- 15 -

--------------------------------------------------------------------------------

 

 
“Participant” has the meaning specified in Section 10.06(d).


“PBGC” means the Pension Benefit Guaranty Corporation.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any of the
Borrowers or any ERISA Affiliate or to which the Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any of the Borrowers or, with respect to
any such plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.


“Platform” has the meaning specified in Section 6.02.


“PNC Credit Facility” means that certain Master Credit Agreement dated as of
December 20, 2007, by and between Highwoods Realty, as borrower, and PNC Bank,
National Association, as administrative agent, and the “Banks” party thereto, as
the same may have been or may be amended, restated, supplemented or modified
from time to time.


“Potential Defaulting Lender” means any Lender that, prior to the Closing Date:
(a) has failed to comply with, or has made a public statement to the effect that
it does not intend to comply with, its funding obligations under one or more
syndicated credit facilities or other agreements in which it commits or is
obligated to extend credit (other than this Agreement); (b) has a parent
corporation or other Affiliate that is subject to any condition or event
described in the immediately preceding clause (a); or (c) has, or whose parent
corporation has, a Credit Rating of less than BBB-/Baa3 (or equivalent) from
either S&P or Moody’s.  As used in this definition, the term “parent
corporation” means, with respect to a Lender, any Person Controlling such
Lender, including without limitation, the bank holding company (as defined in
Regulation Y of the Board of Governors of the Federal Reserve System), if any,
of such Lender.


“Preferred Stock Subsidiary” means any entity (a) in which a Loan Party owns at
least ninety percent (90.0%) of the Equity Interests but less than ten percent
(10.0%) of the Voting Stock and (b) with respect to which the Principal Borrower
certifies in writing to the Administrative Agent that such entity was formed
with such an ownership structure such that its income would not adversely affect
the qualification of Highwoods Properties status as a REIT.


“Pre-Leased Development Properties” means a collective reference to all
Properties Under Development that are, prior to the issuance of any certificate
of occupancy (temporary or otherwise) related to the applicable improvements, at
least 50% (or, for purposes of the calculation set forth in Section
7.08(g)(i)(B) only, 75%) pre-leased to third parties that are not affiliated
with the Borrowers or any Subject Party pursuant to valid and binding lease
agreements under which (a) commencement of rental payment obligations are
contingent only upon completion of the applicable improvements and other
standard conditions; (b) the applicable lessee is not the subject of any
then-continuing bankruptcy or insolvency proceedings; and (c) no defaults or
events of default are, to the knowledge of the Borrowers, then-continuing.


“Principal Borrower” means Highwoods Properties, together with its successors
and assigns.


“Pro Forma Compliance Certificate” means a certificate of an officer of the
Principal Borrower delivered to the Administrative Agent in connection with a
Disposition and containing reasonably detailed calculations, upon giving effect
to the applicable transaction on a pro forma basis, of the financial covenants
set forth in Section 7.08.
 
 
- 16 -

--------------------------------------------------------------------------------

 

 
“Properties” means, as of any date of determination, all interests in real
property (direct or indirect), together with all improvements thereon, owned by
any Subject Party; and “Property” means any one of them.


“Properties Under Development” means, as of any date of determination, all
Properties, the primary purpose of which is to be leased in the ordinary course
of business or to be sold upon completion and on which any Subject Party has
commenced construction of a building or other improvements; provided that any
such Property will no longer be considered a Property Under Development when,
(a) such Property qualifies as an Income Producing Property or (b) prior to
substantial completion of the construction work with respect to the property,
such construction work has ceased for a period of thirty (30) days, in which
case such Property shall be considered Speculative Land until such time as
construction has resumed.


“Quarterly Stock Repurchase/Joinder Statement” means a certificate, prepared on
a quarterly basis by the Principal Borrower, setting forth (a) the classes,
number and value of any shares or other evidences of Equity Interests of the
Principal Borrower purchased, redeemed, retired or otherwise acquired for value
by the Principal Borrower during the immediately preceding fiscal quarter, and
the total amount paid for such Equity Interests, (b) detailed calculations for
(i) gross asset sales proceeds and Net Asset Sales Proceeds from (A)
Dispositions not involving Speculative Land and (B) Dispositions of Speculative
Land, in each case for the immediately preceding fiscal quarter, (ii) a
projection of expected Dispositions for the four fiscal quarters following the
quarter referenced in clause (i) on a quarter by quarter basis, and (iii) a list
of all Subsidiaries acquired or created during the immediately preceding fiscal
quarter, together with a schedule of the assets owned by each such Subsidiary.


“Recourse Debt” shall mean, with respect to any Person, all Indebtedness of such
Person that is not Non-Recourse Debt; provided, that, for purposes of
clarification, Guarantees of such Person of the Non-Recourse Debt of a third
party shall be considered Recourse Debt of such Person to the extent of such
Person's Guarantee (unless recourse with respect to such Guarantee is
specifically limited to certain assets of such Person); provided further that,
for the purpose of calculating the financial covenant set forth in Section
7.08(b), “Recourse Debt” shall include 50% of the Indebtedness related to the
PNC Credit Facility (to the extent the actual principal amount of such
Indebtedness does not exceed $50,000,000; with any excess over $50,000,000 being
fully counted for purposes of such calculation).


“Register” has the meaning specified in Section 10.06(c).


“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrowers as prescribed by the Securities
Laws.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Required Lenders” means, as of any date of determination, Lenders holding in
the aggregate at least sixty-six and two-thirds of one percent (66-2/3%) of the
Total Outstandings; provided that the portion of the Total Outstandings held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.


“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief financial officer, general counsel or treasurer of a
Loan Party, or any other individual who may from time to time be authorized by
the Board of Directors of the Principal Borrower to serve as a “Responsible
Officer” for the purposes hereof.  Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.


 
- 17 -

--------------------------------------------------------------------------------

 
 
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares of any class of the Equity Interests of any
Consolidated Party, now or hereafter outstanding (including any payment of
dividends by the Principal Borrower necessary to retain its status as a REIT or
to meet the distribution requirements of Section 857 of the Internal Revenue
Code and any distributions by Highwoods Realty Limited Partnership to the
Principal Borrower necessary to allow the Principal Borrower to maintain its
status as a REIT or to meet the distribution requirements of Section 857 of the
Internal Revenue Code), (b) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of the Equity Interests of any Consolidated Party, now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of the Equity Interests of any Consolidated Party, now or
hereafter outstanding and (d) to the extent not otherwise accounted for in items
(a) – (c) above, any payments, dividends or distributions of any type made by
any Consolidated Party with respect to operating partnership units to the extent
attributable to Highwoods Realty Limited Partnership.


“Restricted Period” means any period of time during which the Borrowers have, as
a direct result of an adjustment of the Capitalization Rate by the Lenders in
accordance with the terms of the definition of such term (and for no other
reason), failed to meet any of the financial covenants set forth herein, subject
to the following: (a) each such period shall commence as of the first day on
which any such adjustment occurs and no Restricted Period shall exist with
respect to a given adjustment in the Capitalization Rate to the extent such
adjustment does not, as of the first day on which such adjustment occurs, cause
the Borrowers to fail to meet any of the financial covenants set forth herein;
and (b) a Restricted Period in effect with respect to any given adjustment in
the Capitalization Rate shall end on the earlier of (i) the date occurring one
hundred twenty (120) days following the date of the applicable adjustment and
(ii) the date on which the Borrowers are again in compliance with all financial
covenants which were previously violated as a result of such adjustment.


“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.


“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.


“Scheduled Funded Debt Payments” means, for a given period, the sum of (a) all
scheduled payments of principal on Funded Indebtedness for the Consolidated
Parties on a consolidated basis for the applicable period ending on such date
(including the principal component of payments due on capital leases during the
applicable period), plus (b) an amount equal to the aggregate of all scheduled
payments of principal on Funded Indebtedness for each Unconsolidated Affiliate
for the applicable period (including the principal component of payments due on
capital leases during the applicable period), multiplied by the respective
Unconsolidated Affiliate Interest of each such entity, plus (c) the amount of
the aggregate payments made by the Consolidated Parties during such period as a
result of any guaranties of rental income levels (or shortfalls) or re-tenanting
costs (including tenant improvements, moving expenses, lease commissions and any
other costs associated with procuring new tenants), plus (d) the amount of the
aggregate payments made by any Unconsolidated Affiliate(s) during such period as
a result of any guaranties of rental income levels (or shortfalls) or
re-tenanting costs (including tenant improvements, moving expenses, lease
commissions and any other costs associated with procuring new tenants),
multiplied by the respective Unconsolidated Affiliate Interest of each such
entity; it being understood that Scheduled Funded Debt Payments shall not
include any one-time “bullet”, “lump sum” or “balloon” payments due on the
repayment date of Funded Indebtedness.


“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.


“Secured Debt” means, for any given calculation date, (a) the total aggregate
principal amount of any Indebtedness (other than Indebtedness incurred
hereunder) of the Consolidated Parties, on a consolidated basis, that is (i)
secured in any manner by any lien or (ii) entitled to the benefit of a negative
pledge (other than under this Agreement), plus (b) the total aggregate principal
amount of any indebtedness (other than Indebtedness incurred hereunder) of each
Unconsolidated Affiliate that is (i) secured in any manner by any lien or (ii)
entitled to the benefit of a negative pledge (other than under this Agreement),
multiplied by the Unconsolidated Affiliate Interest with respect to each such
Unconsolidated Affiliate.  Indebtedness in respect of obligations under any
capitalized lease shall not be deemed to be “Secured Debt.”
 
 
- 18 -

--------------------------------------------------------------------------------

 

 
“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.


“Speculative Land” means, at any given time, all land owned by any Subject Party
that has not been developed and is not currently being developed.


“Straight-Lining of Rents” means, with respect to any lease, the method by which
rent received with respect to such lease is considered earned equally over the
term of such lease despite the existence of (i) any free rent periods under such
lease and (ii) any rent step up provisions under such lease.


“Subject Parties” means the Principal Borrower and each of its Subsidiaries and
Affiliates.


“Subsidiary” means, as to any entity, a corporation, partnership, joint venture,
limited liability company or other business entity (a) of which a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person or (b) the financial statements of which are required, pursuant
to GAAP, to be consolidated with such entity.


“Supermajority Lenders” means, as of any date of determination, Lenders holding
in the aggregate at least seventy-five percent (75.0%) of the Total
Outstandings; provided that the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).


“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).


“Tangible Net Worth” means, as of any date, the sum of (a) stockholder’s equity
(as stated in the consolidated financial statements of the Principal Borrower),
plus (b) accumulated depreciation with respect to real assets (to the extent
deducted in determining stockholders’ equity), less (c) the value of all
Intangible Assets of the Consolidated Parties on a consolidated basis (to the
extent included in determining stockholders’ equity), in each case as determined
in accordance with GAAP.
 
 
- 19 -

--------------------------------------------------------------------------------

 

 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.


“Threshold Amount” means $10,000,000.00.


“TL/TA Ratio” means, as of any date of calculation, the ratio of (i) Total
Liabilities to (ii) Total Asset Value.


“Total Asset Value” means, as of any date of determination, the sum of, without
duplication, (a) the aggregate Value of all Income Producing Properties; plus
(b) the aggregate Value of all Non-Income Producing Properties; plus (c) cash
and cash equivalents held by the Loan Parties, plus (d) up to $50,000,000 (in
the aggregate) in notes receivable related to secured first mortgage or
mezzanine financings pursuant to each of which the initial loan to cost ratio is
not in excess of 75.0%.


“Total Liabilities” means, as of any date of determination, the sum of (a) total
liabilities of the Consolidated Parties on a consolidated basis, as determined
in accordance with GAAP, plus (b) an amount equal to the aggregate of total
liabilities, as determined in accordance with GAAP, of each Unconsolidated
Affiliate multiplied by the respective Unconsolidated Affiliate Interest of each
such entity (except to the extent any Loan Party would be legally liable for a
greater percentage of such liabilities, in which such larger percentage shall be
used), plus (c) without duplication, the Indebtedness of the Consolidated
Parties on a consolidated basis plus (d) without duplication, the aggregate
Indebtedness of each Unconsolidated Affiliate multiplied by the respective
Unconsolidated Affiliate Interest of each such entity (except to the extent any
Loan Party would be legally liable for a greater percentage of such
Indebtedness, in which case such larger percentage shall be used).


“Total Outstandings” means the aggregate Outstanding Amount of all Loans.


“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit I to be delivered to the Administrative Agent pursuant to
Section 4.01(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“Type” means, with respect to a Loan (or any portion thereof), its character as
a Base Rate Loan or a Eurodollar Rate Loan.


“Unconsolidated Affiliate Interest” means the percentage of the Equity Interests
owned by a Consolidated Party in an Unconsolidated Affiliate accounted for
pursuant to the equity method of accounting under GAAP.


“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, any Equity Interest.


“Unencumbered Assets” means, as of any date of determination, all Properties
that are not subject to any Liens or Negative Pledges and which are wholly-owned
by a Loan Party.


“Unencumbered Asset Value” means the sum of, without duplication, (a) the Value
of all Properties (other than Pre-Leased Development Properties) that are
Unencumbered Assets; plus (b) the Value of all Pre-Leased Development Properties
that are Unencumbered Assets, plus (c) the Value of unrestricted cash and cash
equivalents held by the Credit Parties to the extent constituting proceeds from
asset sales of assets previously qualifying as Unencumbered Assets completed
within the previous ten (10) days; provided, however, that to the extent the
Value of Pre-Leased Development Properties included in the amount calculated
pursuant to clause (b) above, as determined on any calculation date, exceeds ten
percent (10.0%) of the total Unencumbered Asset Value, such Value of Pre-Leased
Development Properties to be included in the calculation of Unencumbered Asset
Value shall be automatically reduced to an amount which is equal to ten percent
(10.0%) of the total Unencumbered Asset Value (before taking into account the
reduction in the total Unencumbered Asset Value resulting from such reduction).


 
- 20 -

--------------------------------------------------------------------------------

 
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.


“United States” and “U.S.” mean the United States of America.


“Unsecured Debt” means, for any given calculation date, the total aggregate
principal amount of Indebtedness of the Consolidated Parties, on a consolidated
basis, that is not Secured Debt (including all Indebtedness in respect of
obligations under any capitalized leases); it being understood that Unsecured
Debt shall not include principal amounts available to be drawn (but not drawn)
under outstanding commitments.


“Value” means:


(a)           with respect to any Income Producing Property, either (i) the
Annualized Adjusted NOI allocable to such Property, divided by the
Capitalization Rate or (ii) with respect to the calculation of the value of such
Income Producing Property for purposes of the Total Asset Value calculation only
and to the extent specifically requested by the Principal Borrower in writing
with respect to such Income Producing Property on or prior to the applicable
date of calculation, the appraised value of such Income Producing Property;
provided, that (y) such appraisal shall be in form and substance acceptable to
the Administrative Agent in its discretion and that the “Value” of an Income
Producing Property for purposes of determining Total Asset Value may not be
determined by reference to its appraised value for a period in excess of one
calendar year during the term of this Agreement and (z) to the extent that any
such Income Producing Properties are owned by an Unconsolidated Affiliate, any
appraised value used pursuant to subclause (ii) above shall be multiplied by the
applicable Unconsolidated Affiliate Interest with respect thereto; and


(b)           with respect to any Pre-Leased Development Property, the
undepreciated book value of such Property or assets (as determined in accordance
with GAAP); provided, that to the extent that any such Pre-Leased Development
Properties are owned by an Unconsolidated Affiliate, such value shall be
multiplied by the applicable Unconsolidated Affiliate Interest with respect
thereto; and


(c)           with respect to any other Non-Income Producing Property
(including, without limitation, Properties qualifying as Acquired Properties,
Speculative Land and Properties Under Development) or other assets held by any
Person which do not qualify as Income Producing Properties:


(i)           for all calculations other than those related to Unencumbered
Asset Value, the undepreciated book value of such Property or assets (as
determined in accordance with GAAP); and


(ii)           for all calculations related to Unencumbered Asset Value, the
Annualized Adjusted NOI allocable to such Property, divided by the
Capitalization Rate;


provided, in each case, that to the extent that any such Non-Income Producing
Properties are owned by an Unconsolidated Affiliate, such value shall be
multiplied by the applicable Unconsolidated Affiliate Interest with respect
thereto


“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.


“Wholly Owned Subsidiary” means, (a) with respect to Highwoods Realty, any
direct or indirect Subsidiary of Highwoods Realty 100% of whose Voting Stock is
owned by (i) Highwoods Realty, (ii) Highwoods Realty and Highwoods Properties,
or (iii) Highwoods Realty and one or more of Highwoods Properties or another
Wholly Owned Subsidiary of Highwoods Realty and (b) with respect to Highwoods
Properties, (i) Highwoods Realty, (ii) any Wholly Owned Subsidiary of Highwoods
Realty, or (iii) any direct or indirect Subsidiary of Highwoods Properties 100%
of whose Voting Stock is owned by Highwoods Properties or by one or more of
Highwoods Realty and a Wholly Owned Subsidiary of Highwoods Realty.
 
 
- 21 -

--------------------------------------------------------------------------------

 

 
1.02  
Other Interpretive Provisions.

 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:


(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.


(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”


(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
 
- 22 -

--------------------------------------------------------------------------------

 

 
1.03  
Accounting Terms.

 
(a)           Generally.  All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein.


(b)           Changes in GAAP.  The parties hereto acknowledge and agree that if
at any time any change in GAAP would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Borrowers or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrowers shall negotiate in good faith to amend such ratio or requirement
to preserve the original intent thereof in light of such change in GAAP (subject
to the approval of the Required Lenders); provided that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.


(c)           Harborview Carve-Out.  Notwithstanding anything to the contrary
contained herein, for purposes of determining the financial effects of the
Harborview Project, which would otherwise qualify as a sold property which would
be required by GAAP to remain on the consolidated financial statements of any
one or more of the Consolidated Parties as a result of applying the financing,
profit sharing or other alternative accounting methods prescribed by paragraphs
25 to 29 of Financial Accounting Standards Board Statement of Financial
Accounting Standards No. 66, “Accounting for Sales of Real Estate,” issued
October, 1982 (“FAS 66”), such provisions of FAS 66 shall, for the duration of
this Agreement, not be reflected for purposes of calculating the financial
covenants contained in the Loan Documents.  For purposes of clarification, all
real estate transactions other than the Harborview Project shall, for the
duration of this Agreement, be accounted for using standard GAAP accounting
(including application, as applicable, of paragraphs 25 to 29 of FAS 66).


(d)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Principal Borrower and its
Subsidiaries or to the determination of any amount for the Principal Borrower
and its Subsidiaries on a consolidated basis or any similar reference shall, in
each case, be deemed to include each variable interest entity that the Principal
Borrower is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.


(e)           Treatment of Equity Interests Subject to Redemption
Notices.  Notwithstanding anything contained herein to the contrary or anything
set forth in GAAP to the contrary, all Equity Interests constituting preferred
stock of Highwoods Properties that is the subject of an outstanding redemption
notice from Highwoods Properties shall, for purposes of the Section 7.08
financial covenant calculations required to be performed herein and any other
determination of the liabilities or the Indebtedness of Highwoods Properties
(regardless of whether liabilities or Indebtedness of any other Persons are
included in such calculation) shall be treated as equity rather than as a
liability for purposes of this Agreement; provided, that such treatment shall be
given subject to the following terms and conditions: (i) the treatment of any
given share of Highwoods Properties’ preferred stock as equity during any
redemption notification period shall not exceed a period of sixty (60) days
during the term of this Agreement (provided, that the status of such share
shall, following any such sixty (60) day period, be subject to interpretation
under GAAP) and (ii) the treatment of any given share of Highwoods Properties’
preferred stock as equity when such share would otherwise be treated as a
liability pursuant to GAAP shall be effective only with respect to shares of
preferred stock that are subject to the giving of mandatory redemption notices.


(f)           Joint Ventures.  Except to the extent otherwise set forth herein,
if any Borrower, any Loan Party or any of their respective subsidiaries enters
into a joint venture agreement or similar arrangement, for purposes of
calculating the financial covenants set forth in Section 7.08, any such
investment will be treated on a pro rata basis and the Borrowers will be
credited with their pro rata share of the income and investment and will be
charged with its pro rata share of the expenses and liabilities, including
Indebtedness and debt service.  If however, any Indebtedness of a joint venture
of any type is recourse to any Borrower or any other Loan Party, then the
greater of the Borrowers’ pro rata portion of the debt or the portion of the
debt which is recourse to the Borrowers or such Loan Party shall be used in
calculating the financial covenants set forth in Section 7.08.


1.04  
Rounding.

 
Any financial ratios required to be maintained by the Borrowers pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05  
Times of Day.

 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern Time (daylight or standard, as applicable).


1.06  
Calculation of Values.

 
To the extent any calculation of the value of any Property contained herein is
based on the appraised value of such Property, the Administrative Agent shall
have the right, in its discretion (or at the request of the Required Lenders) to
obtain, in addition to any appraisals obtained on or prior to the date hereof,
additional appraisals with respect to each such Property not more than once
every twelve (12) calendar months after the date hereof, and such cost of such
additional appraisals shall be paid by Borrower to the Administrative Agent on
demand pursuant to Section 10.04 hereof.
 
 
- 23 -

--------------------------------------------------------------------------------

 

 
1.07  
Joint and Several Liability of the Borrowers.

 
(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Agreement, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of each of the Borrowers to
accept joint and several liability for the obligations of each of them.


(b) Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations arising under this Agreement and the other
Loan Documents, it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them.


(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.


(d) The obligations of each Borrower under the provisions of this Section 1.07
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.



(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Agreement), or of any demand
for any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent and/or Lenders under or in respect of any of
the Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Agreement.  Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations hereunder,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by the Administrative Agent and/or Lenders at any time or
times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent and/or
Lenders in respect of any of the Obligations hereunder, and the taking,
addition, substitution or release, in whole or in part, at any time or times, of
any security for any of such Obligations or the addition, substitution or
release, in whole or in part, of any Borrower.  Without limiting the generality
of the foregoing, each Borrower assents to any other action or delay in acting
or any failure to act on the part of the Administrative Agent and/or Lenders,
including, without limitation, any failure strictly or diligently to assert any
right or to pursue any remedy or to comply fully with applicable laws or
regulations thereunder which might, but for the provisions of this Section 1.07,
afford grounds for terminating, discharging or relieving such Borrower, in whole
or in part, from any of its obligations under this Section 1.07, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the obligations of such Borrower under this Section 1.07
shall not be discharged except by performance and then only to the extent of
such performance.  The obligations of each Borrower under this Section 1.07
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any reconstruction or similar proceeding with respect to any
Borrower, the Administrative Agent or any Lender.  The joint and several
liability of the Borrowers hereunder shall continue in full force and effect
notwithstanding any absorption, merger, amalgamation or any other change
whatsoever in the name, membership, constitution or place of formation of any
Borrower, the Administrative Agent or any Lender.
 
 
- 24 -

--------------------------------------------------------------------------------

 

 
(f) The provisions of this Section 1.07 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against any of
the Borrowers as often as occasion therefor may arise and without requirement on
the part of any Lender first to marshal any of its claims or to exercise any of
its rights against any of the other Borrowers or to exhaust any remedies
available to it against any of the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Obligations or to elect any
other remedy.  Without limiting the generality of the foregoing, each Borrower
hereby specifically waives the benefits of N.C. Gen. Stat. §§26-7 through 26-9,
inclusive, to the extent applicable.  The provisions of this Section 1.07 shall
remain in effect until all the Obligations hereunder shall have been Fully
Satisfied.


(g) Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, the obligations of each Borrower hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any applicable state law.


1.08  
Appointment of Principal Borrower as Agent for Borrowers.

 
Each of the Borrowers hereby appoints the Principal Borrower to act as its
exclusive agent for all purposes under this Agreement and the other Loan
Documents (including, without limitation, with respect to all matters related to
the borrowing, repayment and administration of Loans as described in Articles II
and III hereof).  Each of the Borrowers acknowledges and agrees that (a) the
Principal Borrower may execute such documents on behalf of all the Borrowers as
the Principal Borrower deems appropriate in its sole discretion and each
Borrower shall be bound by and obligated by all of the terms of any such
document executed by the Principal Borrower on its behalf, (b) any notice or
other communication delivered by the Administrative Agent or any Lender
hereunder to the Principal Borrower shall be deemed to have been delivered to
each of the Borrowers and (c) the Administrative Agent and each of the Lenders
shall accept (and shall be permitted to rely on) any document or agreement
executed by the Principal Borrower on behalf of the Borrowers (or any of
them).  The Borrowers must act through the Principal Borrower for all purposes
under this Agreement and the other Loan Documents.  Notwithstanding anything
contained herein to the contrary, to the extent any provision in this Agreement
requires any Borrower to interact in any manner with the Administrative Agent or
the Lenders, such Borrower shall do so through the Principal Borrower.




ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS
 
2.01  
Loans.

 
(a)           Making of Loans.  Subject to the terms and conditions set forth in
this Agreement, on the Closing Date each Lender severally and not jointly agrees
to make a loan (a “Loan”) to the Borrowers in a principal amount equal to such
Lender’s Commitment.  Once repaid, the principal amount of a Loan may not be
reborrowed.


(b)           Funding of Loans.  Promptly after receipt of the Notice of
Borrowing under the immediately following Section 2.02, the Administrative Agent
shall notify each Lender of the proposed borrowing.  Each Lender shall deposit
an amount equal to the Loan to be made by such Lender to the Borrowers with the
Administrative Agent at the Administrative Agent’s Office, in immediately
available funds not later than 10:00 a.m. on the Closing Date.  Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrowers in the account specified in the
Transfer Authorizer Designation Form, not later than 1:00 p.m. on the Closing
Date, the proceeds of such amounts received by the Administrative Agent.


2.02  
Borrowings, Conversions and Continuations of Loans.

 
(a) The making of the Loans on the Closing Date, each conversion of Loans from
one Type to the other, and each continuation of Eurodollar Rate Loans shall be
made upon the Borrowers’ irrevocable notice to the Administrative Agent (which
notice shall be delivered by the Principal Borrower), which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. three (3) Business Days prior to the requested date of the
Borrowing, of any conversion to or continuation of Eurodollar Rate Loans or of
any conversion of Eurodollar Rate Loans to Base Rate Loans.  Each telephonic
notice by the Borrowers pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Notice of
Borrowing, Notice of Conversion or Notice of
 
 
- 25 -

--------------------------------------------------------------------------------

 
 
Continuation, as applicable, appropriately completed and signed by a Responsible
Officer of the Principal Borrower.  The making of, conversion to or continuation
of Eurodollar Rate Loans shall be in a principal amount of $2,000,000 or a whole
multiple of $1,000,000 in excess thereof.  The making of or conversion to Base
Rate Loans shall be in a principal amount of $500,000 or a whole multiple of
$100,000 in excess thereof.  Each Notice of Conversion and Notice of
Continuation (whether telephonic or written) shall specify (i) whether the
Borrowers are requesting a conversion of Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, as applicable, (ii) the requested date of
the conversion or continuation, as the case may be (which shall be a Business
Day), (iii) the principal amount of Loans to be converted or continued, (iv) the
Type of Loans to which existing Loans are to be converted, and (v) if
applicable, the duration of the Interest Period with respect thereto.  If the
Borrowers fail to specify a Type of Loan in a Notice of Conversion or Notice of
Continuation or if the Borrowers fail to give a timely Notice of Continuation,
then the applicable Loans shall be continued as one month Eurodollar Rate
Loans.  Any such automatic continuation of one month Eurodollar Rate Loans shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable expiring Eurodollar Rate Loans.  If the Borrowers
request a conversion to, or continuation of, Eurodollar Rate Loans in any such
notice, but fail to specify an Interest Period, the Borrowers will be deemed to
have requested an Interest Period of one month.


(b) If no timely Notice of Conversion or Continuation is provided by the
Borrowers, the Administrative Agent shall notify each Lender of the details of
any automatic conversion to one month Eurodollar Rate Loans described in the
preceding subsection.


(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan.  During the existence of a Default, no Loans may be converted to or
continued as Eurodollar Rate Loans without the consent of the Required Lenders.




(d) The Administrative Agent shall promptly notify the Borrowers and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate.


(e) After giving effect to the Borrowing, all conversions of Loans from one Type
to the other, and all continuations of Loans as the same Type, there shall not
be more than 3 Interest Periods in effect with respect to Loans.


2.03  
Prepayments.

 
(a) Generally.  Except as otherwise provided in the immediately following
subsection and subject to Section 2.06, the Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid.  The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Borrowers, the Borrowers shall make such prepayment and
the payment amount specified in such notice, together with any amount due under
the immediately following subsection (b), shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.
 
 
- 26 -

--------------------------------------------------------------------------------

 

 
(b) Prepayment Premium.  During the periods set forth below, the Borrowers may
only prepay the Loans, in whole or in part, at the prices (expressed as
percentages of principal amount of the Loans to be prepaid) set forth below,
plus accrued and unpaid interest, if any, to the date of prepayment:


Period
Percentage
Closing Date to and including February 24, 2012
103.00%
February 25, 2012 to and including February 24, 2013
101.50%
All times after February 24, 2013
100.00%



The Borrowers acknowledge and agree that the amount payable by them under this
Section in connection with the prepayment of the Loans is a reasonable
calculation of the Lenders’ lost profits in view of the difficulties and
impracticality of determining actual damages resulting from the prepayment of
the Loans.


2.04  
Repayment of Loans.

 
(a) The Borrowers shall repay to the Lenders on the Maturity Date the aggregate
principal amount of Loans outstanding on such date in accordance with Section
2.11 hereof.


2.05  
Interest.

 
(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.



(b)  (i)           If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


(ii)           If any amount (other than principal of any Loan) payable by the
Borrowers under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.


(iii)           Upon the request of the Required Lenders, while any Event of
Default exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.


(iv)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.


(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.


2.06  
Fees.

 
The Borrowers shall, without duplication of any fees documented herein, pay to
the Arranger and the Administrative Agent any such other fees as mutually agreed
to (including any fees pursuant to the Fee Letter).  Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever, except
as otherwise specifically agreed.
 
 
- 27 -

--------------------------------------------------------------------------------

 

 
2.07  
Computation of Interest and Fees.

 
All computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day
year).  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.09(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.


2.08  
Evidence of Debt.

 
The Loan made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender and by the Administrative Agent in the
ordinary course of business.  The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Loan made by the Lenders to the Borrowers and the interest
and payments thereon.  Any failure to so record or any error in doing so shall
not, however, limit or otherwise affect the obligation of the Borrowers
hereunder to pay any amount owing with respect to the Obligations.  In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.  Except in the case of any Lender that has advised
the Administrative Agent that such Lender does not want to receive a Note, the
Borrowers shall execute and deliver to each Lender (through the Administrative
Agent) a Note, which shall evidence such Lender’s Loan in addition to such
accounts or records.  Each Lender may attach schedules to its Note and endorse
thereon the date, amount and maturity of its Loan and payments with respect
thereto.


2.09  
Payments Generally; Administrative Agent’s Clawback.

 
(a) General.  All payments to be made by the Borrowers shall be made without
condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than
2:00 p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office; provided that any such payment shall, to the
extent distributed after the Business Day following the Administrative Agent’s
receipt thereof, be accompanied by interest on such payment amount (payable by
the Administrative Agent) calculated at the Federal Funds Rate commencing as of
the date which is two (2) days following the Business Day following the
Administrative Agent’s receipt of such payment through the date on which the
Administrative Agent makes such payment to the applicable Lender(s).  All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.  If any payment to be made by the Borrowers shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.


(b) (i)           Funding by Lenders; Presumption by Administrative
Agent.  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of the Borrowing of Eurodollar Rate Loans (or, in the
case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of the
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of the Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrowers a corresponding amount.  In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrowers, the interest rate applicable to Base Rate Loans.  If the
Borrowers and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to the Borrowers the amount of such interest paid by the Borrowers for
such period.  If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing.  Any payment by the Borrowers shall be without
prejudice to any claim the Borrowers may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
 
 
- 28 -

--------------------------------------------------------------------------------

 

 
(ii)           Payments by Borrowers; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrowers prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrowers have not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.


A notice of the Administrative Agent to any Lender or the Borrowers with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(c) Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the Borrowing set forth in Article IV are not satisfied or waived
in accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.


(d) Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 10.04(c) are several and not
joint.  The failure of any Lender to make its Loan, or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan or
to make its payment under Section 10.04(c).


(e) Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.


2.10  
Sharing of Payments by Lenders.

 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its Loan
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loan and accrued interest thereon greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans of the other Lenders, or make
such other adjustments as shall be equitable, so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and other
amounts owing them, provided that:
 
 
- 29 -

--------------------------------------------------------------------------------

 

 
(i)           if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and


(ii)           the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrowers pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrowers or any
Subsidiary thereof (as to which the provisions of this Section shall apply).


Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.11  
Maturity Date.

 
(a) Maturity Date.   Subject to the provisions of clause (b) of this Section
2.11, the Borrowers shall, on February 24, 2016 (the “Maturity Date”), cause the
Obligations (including, without limitation, all outstanding principal and
interest on the Loans and all fees, costs and expenses due and owing under the
Loan Documents) to be paid in full.


(b) Satisfaction of Obligations Upon Acceleration.  Notwithstanding anything
contained herein or in any other Loan Document to the contrary, to the extent
any of the Obligations are accelerated pursuant to the terms hereof (including,
without limitation, Section 8.02 hereof), the Borrowers shall, immediately upon
the occurrence of such acceleration, cause such accelerated Obligations to be
paid in full.


(c) Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.10 or 10.01 to the contrary.


2.12  
Additional Loans.

 
The Borrowers shall have the right at any time and from time to time during the
period beginning on the Closing Date to but excluding the date 90 days prior to
the Maturity Date to request additional Loans by providing written notice to the
Administrative Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases the aggregate amount of
the Loans shall not exceed $300,000,000.  Each such increase in the Loans must
be an aggregate minimum amount of $50,000,000 and integral multiples of
$10,000,000 in excess thereof.  The Agent shall promptly notify each Lender upon
receipt of any such notice from the Borrowers.  Each Lender shall notify the
Agent within 5 Business Days after receipt of the Agent’s notice whether such
Lender wishes to provide an additional Loan and if so, the maximum principal
amount of the Loan such Lender is willing to provide.  If a Lender fails to
deliver any such notice to the Agent within such time period, then such Lender
shall be deemed to have declined to provide an additional Loan.  If the
aggregate principal amount of the additional Loans the Lenders are willing to
provide is less than the aggregate principal amount of additional Loans
requested by the Borrowers, then the Administrative Agent may approach other
banks, financial institutions and other institutional lenders regarding
providing additional Loans.  The Administrative Agent, in consultation with the
Borrowers, shall manage all aspects of the syndication of such increase in the
Loans, including decisions as to the selection of the existing Lenders and/or
other banks, financial institutions and other institutional lenders to be
approached with respect to such increase and the allocations of the increase in
the Loans among such existing Lenders and/or other banks, financial institutions
and other institutional lenders.  No Lender shall be obligated in any way
whatsoever to increase the principal amount of its Loan or provide a new Loan,
and any new Lender becoming a party to this Agreement in connection with any
such requested increase must be an Eligible Assignee.  Effecting the increase of
the Loans under this Section is subject to the following conditions
precedent:  (x) no Default or Event of Default shall be in existence on the
effective date of such increase, (y) the representations and warranties made or
deemed made by the Borrowers or any other Loan Party in any Loan Document to
which such Loan Party is a party shall be true and correct on and as of the
effective date of such increase except to the extent that such representations
and warranties specifically refer to an earlier
 
 
- 30 -

--------------------------------------------------------------------------------

 
 
date, in which case they shall be true and correct in all material respects
(unless such representation and warranty is subject to a materiality or Material
Adverse Effect qualifier in which case it will be true and correct in all
respects), it being understood and agreed that any violation of any covenant
contained in Section 7.08 shall be deemed material such that any representation
with respect to compliance therewith shall be deemed material in any event, and
except that for purposes of this Section, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 shall be deemed to refer to
the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01, and (z) the Administrative Agent shall have
received each of the following, in form and substance satisfactory to the
Administrative Agent:  (i) if not previously delivered to the Administrative
Agent, copies certified by the Secretary or Assistant Secretary of (A) all
corporate and other necessary action taken by the Borrowers to authorize such
increase and (B) all corporate and other necessary action taken by each
Guarantor authorizing the guaranty of such increase; (ii) an opinion of counsel
to the Borrowers and the Guarantors, and addressed to the Administrative Agent
and the Lenders covering such matters as reasonably requested by the
Administrative Agent, and (iii) new Notes executed by the Borrowers, payable to
any new Lenders and replacement Notes executed by the Borrowers, payable to any
existing Lenders increasing the principal amount of their Loans, in the
principal amount of such Lender’s Loan at the time of the effectiveness of the
applicable increase in the aggregate principal amount of the Loans.  In
connection with any increase in the aggregate principal amount of the Loans
pursuant to this Section any Lender becoming a party hereto shall execute such
documents and agreements as the Administrative Agent may reasonably request.


2.13  
Funds Transfer Disbursements.

 
(a)           Generally.  The Borrowers hereby authorize the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Principal Borrower or any other Borrower to any of the
accounts designated in the Transfer Authorizer Designation Form.  The Borrowers
agree to be bound by any transfer request: (i) authorized or transmitted by the
Borrowers; or (ii) made in the Borrowers’ name, not containing any manifest
errors and accepted by the Administrative Agent in good faith and in compliance
with these transfer instructions, even if not properly authorized by the
Borrowers.  The Borrowers further agree and acknowledge that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrowers to effect a wire of funds transfer even
if the information provided by the Borrowers identifies a different bank or
account holder than named by the Borrowers.  The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrowers.  If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer or requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrowers agree that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrowers.  The Borrowers
agree to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the
Borrowers of such transfer.
 
(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization, (ii) require use of a bank unacceptable to the Administrative
Agent or any Lender, in its reasonable discretion, or prohibited by any
Governmental Authority, (iii) cause the Administrative Agent or any Lender to
violate any Federal Reserve or other regulatory risk control program or
guideline or (iv) otherwise cause the Administrative Agent or any Lender to
violate any Applicable Law or regulation.
 
(c)           Limitation of Liability.  None of the Administrative Agent or any
Lender shall be liable to the Borrowers or any other parties for (i) errors,
acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrowers’
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent or any Lender, (ii) any
loss, liability or delay caused by fires, earthquakes, wars, civil disturbances,
power surges or failures, acts of government, labor disputes, failures in
communications networks, legal constraints or other events beyond Administrative
Agent’s or any Lender’s control, or (iii) any special, consequential, indirect
or punitive damages, whether or not (x) any claim for these damages is based on
tort or contract or (y) the Administrative Agent, any Lender or any of the
Borrowers knew or should have known the likelihood of these damages in any
situation.  None of the Administrative Agent or any Lender makes any
representations or warranties other than those expressly made in this Agreement.
 
 
- 31 -

--------------------------------------------------------------------------------

 

 
2.14  
Defaulting Lenders.

 
(a)           Generally.  If any Lender shall become a Defaulting Lender, then
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect any amendment, consent or waiver of the
terms of this Agreement or any other Loan Document, or to direct any action or
inaction of the Administrative Agent or to be taken into account in the
calculation of the Required Lenders or Supermajority Lenders, as applicable,
shall be suspended while such Lender remains a Defaulting Lender; provided,
however, that the foregoing shall not permit a decrease in the principal amount
of such Lender’s Loan or an extension of the maturity date of such Lender’s Loan
or other Obligations owing to such Lender, in each case, without such Lender’s
consent.  If a Lender is a Defaulting Lender because it has failed to make
timely payment to the Administrative Agent of any amount required to be paid to
the Administrative Agent hereunder (without giving effect to any notice or cure
periods), then the Administrative Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest.  No Commitment of any Lender shall be increased or
otherwise affected, and except as otherwise expressly provided in this Section,
performance by the Borrowers of their obligations hereunder and the other Loan
Documents shall not be excused or otherwise modified, as a result of the
operation of this Section. The rights and remedies of the Borrowers, the
Administrative Agent and the Lenders against a Defaulting Lender under this
Section are in addition to any other rights and remedies the Borrowers, the
Administrative Agent and the Lenders may have against such Defaulting Lender
under this Agreement, any of the other Loan Documents, Applicable Law or
otherwise.


(b)           Treatment of Payments.  Any amount paid by the Borrowers for the
account of a Defaulting Lender under this Agreement or any other Loan Document
will not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non-interest bearing
account until such Defaulting Lender has ceased to be a Defaulting Lender in
accordance with subsection (e) below or the termination of the Commitments and
payment in full of all Obligations of the Borrowers hereunder and the other Loan
Documents, at which time such amounts will be applied by the Administrative
Agent to the making of payments from time to time in the following order of
priority:  first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement; second, to the funding of any
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; third, if so determined by the Administrative Agent and the Borrowers,
held in such account as cash collateral for future funding obligations of the
Defaulting Lender under this Agreement.  If such Lender is still a Defaulting
Lender and any amounts remain in such account on the date that all Obligations
of the Borrowers hereunder and under the other Loan Documents are paid in full,
such amounts will be applied by the Administrative Agent at such time to the
making of payments from time to time in the following order of priority:  first,
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent under this Agreement; second, to the payment of interest
then due and payable to the Lenders hereunder other than Defaulting Lenders,
ratably among them in accordance with the amounts of such interest then due and
payable to them; third, to the payment of fees then due and payable to the
Lenders other than Defaulting Lenders, ratably among them in accordance with the
amounts of such fees then due and payable to them; fourth, to pay principal of
all Loans then due and payable to the Lenders other than Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them; fifth, to the ratable payment of all other Obligations then due and
payable to the Lenders other than Defaulting Lenders; and sixth, after payment
in full of all Obligations of the Borrowers hereunder, to pay amounts owing
under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.


(c)           Fees.  During any period that a Lender is a Defaulting Lender,
such Defaulting Lender shall not be entitled to receive fees, if any, otherwise
payable to such Defaulting Lender referred to in Section 2.06.
 
 
- 32 -

--------------------------------------------------------------------------------

 

 
(d)           Purchase of Defaulting Lender’s Commitment.  During any period
that a Lender is a Defaulting Lender or a Potential Defaulting Lender, the
Borrowers may, by giving written notice thereof to the Administrative Agent,
such Defaulting Lender or Potential Defaulting Lender and the other Lenders,
demand that such Defaulting Lender or Potential Defaulting Lender, as
applicable, assign its Loan to an Eligible Assignee subject to and in accordance
with the provisions of Section 10.06(b).  No party hereto shall have any
obligation whatsoever to initiate any such replacement or to assist in finding
an Eligible Assignee.  If the Borrowers demand that a Defaulting Lender or
Potential Defaulting Lender assign its Loan to an Eligible Assignee, any Lender
who is not a Defaulting Lender or Potential Defaulting Lender may, but shall not
be obligated, in its sole discretion, to acquire the face amount of all or a
portion of the Loan of such Defaulting Lender or Potential Defaulting Lender via
an assignment subject to and in accordance with the provisions of
Section 10.06(b).  In connection with any such assignment, such Defaulting
Lender or Potential Defaulting Lender, as applicable, shall promptly execute all
documents reasonably requested to effect such assignment, including an
appropriate Assignment and Assumption and, notwithstanding Section 10.06(b),
shall pay to the Administrative Agent an assignment fee in the amount of
$10,000.


(e)           Cure.  If the Borrowers and the Administrative Agent agree in
writing in their discretion that a Lender that is a Defaulting Lender or a
Potential Defaulting Lender should no longer be deemed to be a Defaulting Lender
or Potential Defaulting Lender, as the case may be, the Administrative Agent
will so notify the Lenders, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein, such Lender will make
such adjustments as the Administrative Agent may determine to be necessary to
cause the interest of the Lenders in the Loans to be on a pro rata basis in
accordance with their respective Applicable Percentages, whereupon such Lender
will cease to be a Defaulting Lender or Potential Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrowers while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no cure by a Lender under this
subsection of its status as a Defaulting Lender or Potential Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender or Potential Defaulting
Lender.




ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01  
Taxes.

 
(a) Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrowers shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrowers shall make such deductions
and (iii) the Borrowers shall timely pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.


(b) Payment of Other Taxes by the Borrowers.  Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.


(c) Indemnification by the Borrower.  The Borrowers shall indemnify the
Administrative Agent and each Lender, within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.
 
 
- 33 -

--------------------------------------------------------------------------------

 

 
(d) Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Borrowers shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.


(e) Status of Lenders.  Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrowers (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrowers or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.


Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrowers or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:



(i)           duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,


(ii)          duly completed copies of Internal Revenue Service Form W-8ECI,


(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of each Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(C) a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) duly completed copies of  Internal Revenue Service Form W-8BEN, or


(iv)          any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States Federal withholding tax
duly completed together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower to determine the withholding
or deduction required to be made.


(f) Treatment of Certain Refunds.  If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrowers or with
respect to which the Borrowers have paid additional amounts pursuant to this
Section, it shall pay to the Borrowers an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrowers under this Section with respect to the Taxes or Other Taxes giving
rise to such refund), net of all out-of-pocket expenses of the Administrative
Agent or such Lender, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrowers
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrowers or any other Person.
 
 
- 34 -

--------------------------------------------------------------------------------

 

 
3.02  
Illegality.

 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrowers shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate
Loans.  Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.


3.03  
Inability to Determine Rates.

 
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrowers and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrowers may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for the Borrowing of, or
conversion to, Base Rate Loans in the amount specified therein.


3.04  
Increased Costs.

 
(a) Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);


(ii)          subject any Lender to any tax of any kind whatsoever with respect
to this Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or


(iii)         impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender, or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Borrowers will pay to such Lender, as the case may be, such
additional amount or amounts as will compensate such Lender, as the case may be,
for such additional costs incurred or reduction suffered.
 
 
- 35 -

--------------------------------------------------------------------------------

 

 
(b) Capital Requirements.  If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitment of such Lender or the Loan made by such Lender, to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrowers will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s holding
company for any such reduction suffered.


(c) Certificates for Reimbursement.  A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrowers shall be conclusive absent manifest error.  The
Borrower shall pay such Lender, as the case may be, the amount shown as due on
any such certificate within ten (10) days after receipt thereof.



(d) Delay in Requests.  Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrowers shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine (9) month period referred to above
shall be extended to include the period of retroactive effect thereof).


3.05  
Compensation for Losses.

 
Upon demand of the Administrative Agent from time to time, the Borrowers shall
promptly pay to the Administrative Agent, for the account of each Lender, such
amount or amounts as the Administrative Agent shall determine in its sole
discretion to be sufficient to compensate such Lenders, and hold such Lender
harmless from, any loss, cost or expense incurred by it as a result of:


(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);


(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make its Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrowers; or


(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  Not in limitation of the foregoing, such compensation shall include,
without limitation, in the case of a Eurodollar Rate Loan, an amount equal to
the then present value of (A) the amount of interest that would have accrued on
such Eurodollar Rate Loan for the remainder of the Interest Period at the rate
applicable to such Eurodollar Rate Loan, less (B) the amount of interest that
would accrue on the same Eurodollar Rate Loan for the same period if the
Eurodollar Rate were set on the date on which such Eurodollar Rate Loan was
repaid, prepaid or converted or the date on which the Borrowers failed to
convert or continue such Eurodollar Rate Loan, as applicable, calculating
present value by using as a discount rate the Eurodollar Rate quoted on such
date.  Upon the Borrowers’ request, the Administrative Agent shall provide the
Borrowers with a statement setting forth the basis for requesting such
compensation and the method for determining the amount thereof.  Any such
statement shall be conclusive absent manifest error.  The Borrowers shall also
pay any customary administrative fees charged by such Lender in connection with
the foregoing.
 
 
- 36 -

--------------------------------------------------------------------------------

 

 
For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Base Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.


3.06  
Mitigation Obligations; Replacement of Lenders.

 
(a) Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loan hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrowers hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.


(b) Replacement of Lenders.  If any Lender requests compensation under
Section 3.04 and the Required Lenders are not also doing the same, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01
and such amounts are not also being paid to or for the account of the Required
Lenders, the Borrower may replace such Lender in accordance with Section 10.13.


3.07  
Survival.

 
All of the Borrowers’ obligations under this Article III shall survive repayment
of all Obligations hereunder.


ARTICLE IV
 
CONDITIONS PRECEDENT
 
4.01  
Conditions of Borrowing.

 
The obligation of each Lender to make its Loan hereunder is subject to
satisfaction of the following conditions precedent:


(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent:


(i)           fully executed counterparts of this Agreement and the Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Principal Borrower;


(ii)           a Note executed by the Borrowers in favor of each Lender (other
than any Lender requesting not to receive a Note);


(iii)         such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
 
 
- 37 -

--------------------------------------------------------------------------------

 
 
(iv)          such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect (provided, that to the extent such
materials were delivered in connection with the Existing Credit Agreement, the
Loan Parties (excluding the Borrowers) shall be permitted to provide
certificates of no change with respect to such items and shall not be required
to provide new good standing or similar certifications from Governmental
Authorities;


(v)           a favorable opinion of counsel to the Loan Parties, addressed to
the Administrative Agent and each Lender, as to the matters set forth in
Exhibit H and such other matters concerning the Loan Parties and the Loan
Documents as the Required Lenders may reasonably request;


(vi)          a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;



(vii)         a certificate signed by a Responsible Officer of each of the
Borrowers certifying (A) that each Consolidated Party is in compliance with all
existing financial obligations, (B) all governmental, shareholder and third
party consents and approvals necessary for the Loan Parties to enter into the
Loan Documents and fully perform thereunder, if any, have been obtained, (C)
immediately after giving effect to this Agreement, the other Loan Documents and
all the transactions contemplated therein to occur on such date, (1) each of the
Loan Parties is solvent, (2) no Default or Event of Default exists, (3) all
representations and warranties contained herein and in the other Loan Documents
are true and correct in all material respects, and (4) the Loan Parties are in
compliance with each of the financial covenants set forth in Section 7.08;
(D) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied; (E) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;
(F)  the current Debt Ratings; and (G) a calculation of the TL/TA Ratio as of
the last day of the fiscal quarter of the Principal Borrower most recently ended
prior to the Closing Date;


(viii)        evidence that the Existing Term Loan Agreement has been or
concurrently with the Closing Date is being terminated;


(ix)          the Fee Letter;


(x)           a Transfer Authorizer Designation Form effective as of the Closing
Date; and


(xi)          such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Required Lenders reasonably may
require.


(b) There shall not have occurred a material adverse change since
December 31, 2009 in the business, assets, operations or condition (financial or
otherwise) of the Borrowers and the other Loan Parties taken as a whole, or in
the facts and information regarding such entities as represented to date.


(c) There shall not exist any action, suit, investigation, or proceeding pending
or threatened, in any court or before any arbitrator or governmental authority
that could reasonably be expected to have a Material Adverse Effect.


(d) Any fees required to be paid on or before the Closing Date shall have been
paid.
 
 
- 38 -

--------------------------------------------------------------------------------

 

 
(e) Unless waived by the Administrative Agent, the Borrowers shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoiced prior to or on the Closing Date, plus such
additional amounts of such fees, charges and disbursements as shall constitute
their reasonable estimate of such fees, charges and disbursements incurred or to
be incurred by them through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrowers
and the Administrative Agent).


Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.


4.02  
Additional Conditions to all Loans.

 


The obligation of each Lender to make its Loan is subject to the following
additional conditions precedent:


(a)           The representations and warranties of the Borrowers and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct on and as of the date of the making of
such Loan, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (unless such representation and warranty is
subject to a materiality or Material Adverse Effect qualifier in which case it
will be true and correct in all respects) on and as of the date of such Credit
Extension, it being understood and agreed that any violation of any covenant
contained in Section 7.08 shall be deemed material such that any representation
with respect to compliance therewith shall be deemed material in any event, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.


(b)           No Default, Event of Default shall exist and be continuing either
prior to or after giving effect to the Loans or from the application of the
proceeds thereof.


(c)           The Administrative Agent shall have received the Notice of
Borrowing in accordance with the requirements hereof, together with a
certificate of the chief financial officer of the Principal Borrower
substantially in the form of Exhibit A, (i) demonstrating compliance with the
financial covenants contained in Section 7.08 hereof by calculation thereof
after giving effect to the making of the Loans (and the application of the
proceeds thereof), and (ii) stating that no Default or Event of Default.


The Notice of Borrowing submitted by the Borrowers shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the making of the Loans.




ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Each of the Borrowers hereby represents and warrants to the Administrative Agent
and the Lenders that:


5.01  
Existence, Qualification and Power; Compliance with Laws.

 
Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Loan Documents to which it is a party,
(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
 
- 39 -

--------------------------------------------------------------------------------

 

 
5.02  
Authorization; No Contravention.

 
The execution, delivery and performance by each Loan Party of each Loan Document
and the Fee Letter to which such Person is party, have been duly authorized by
all necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or any real property or any material personal property of such Person or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.  Each Loan Party and each
Subsidiary thereof is in compliance with all Contractual Obligations referred to
in clause (b)(i), except to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.



5.03  
Governmental Authorization; Other Consents.

 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement, any other Loan Document
or the Fee Letter.


5.04  
Binding Effect.

 
This Agreement and the Fee Letter have been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.  This Agreement and the Fee Letter constitute, and
each other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).


5.05  
Financial Statements; No Material Adverse Effect; No Internal Control Event.

 
(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Principal Borrower and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Principal Borrower and its
Subsidiaries as of the date thereof, including liabilities for taxes, material
commitments and Indebtedness.


(b) The unaudited consolidated balance sheet of the Principal Borrower and its
Subsidiaries dated September 30, 2010, and the related consolidated statements
of income or operations, shareholders’ equity and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Principal Borrower and its Subsidiaries as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.  Schedule 5.05 sets forth all material indebtedness and other
liabilities, direct or contingent, of the Principal Borrower and its
consolidated Subsidiaries as of December 31, 2010, including liabilities for
taxes, material commitments and Indebtedness.
 
 
- 40 -

--------------------------------------------------------------------------------

 

 
(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.


(d) To the best knowledge of the Borrowers, since the date of the Audited
Financial Statements, no Internal Control Event has occurred, other than as
disclosed in reports of the Borrowers filed prior to the date hereof with the
SEC.


5.06  
Litigation.

 
There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrowers after due and diligent investigation or threatened,
at law, in equity, in arbitration or before any Governmental Authority, by or
against any Borrower or any of their Subsidiaries or against any of their
properties or revenues that (a) purport to affect or pertain to this Agreement,
any other Loan Document or the Fee Letter, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 5.06,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, and there has been no
material adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 5.06.



5.07  
No Default.

 
Neither the Borrowers nor any of their Subsidiaries is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement, any other Loan Document or the Fee
Letter.


5.08  
Ownership of Property; Liens.

 
Each of the Borrowers and each of their Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  The property of the Borrowers
and their Subsidiaries is subject to no Liens, other than Liens not prohibited
by Section 7.01.


5.09  
Environmental Compliance.

 
Each of the Borrowers and each of their Subsidiaries conduct in the ordinary
course of business a review of the effect of existing Environmental Laws and
claims alleging potential liability or responsibility for violation of any
Environmental Law on their respective businesses, operations and properties, and
as a result thereof the Borrowers have reasonably concluded that, except as
specifically disclosed in Schedule 5.09, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  In furtherance (and not in limitation) of the
foregoing, the Borrowers hereby represent and warrant that:


(a) To the best of the Loan Parties’ knowledge, there is no violation of any
Environmental Law with respect to the facilities and properties owned, leased or
operated by the Subject Parties or the businesses operated by the Subject
Parties which would, in the aggregate, result in anticipated clean-up costs in
excess of $25,000,000.


(b) No Subject Party has, to the best knowledge of the Borrowers, been notified
of any material action, suit, proceeding or investigation which calls into
question compliance by any Subject Party with any Environmental Laws or which
seeks to suspend, revoke or terminate any license, permit or approval necessary
for the generation, handling, storage, treatment or disposal of any Hazardous
Material in any material respect of the Subject Parties taken as a whole.


5.10  
Insurance.

 
The properties of each of the Borrowers and each of their Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of any Borrower, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the applicable Borrower or the applicable
Subsidiary operates.  The present insurance coverage of the Borrowers and each
of their Subsidiaries is outlined as to carrier, policy number, expiration date,
type and amount on Schedule 5.10.
 
 
- 41 -

--------------------------------------------------------------------------------

 

 
5.11  
Taxes.

 
Each of the Borrowers and each of their Subsidiaries (as applicable) have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with
GAAP.  There is no proposed tax assessment against any Borrower or any of their
Subsidiaries that would, if made, have a Material Adverse Effect.  Neither any
Loan Party nor any Subsidiary thereof is party to any tax sharing agreement.



5.12  
ERISA Compliance.

 
(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws.  Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Borrowers, nothing has occurred which would prevent, or cause
the loss of, such qualification.  The Borrowers and each ERISA Affiliate have
made all required contributions to each Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan.


(b) There are no pending or, to the best knowledge of the Borrowers, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect.  There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.


(c) (i)  No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) neither the Borrowers nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iv) neither the Borrowers
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the
Borrowers nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.


5.13  
Subsidiaries; Equity Interests.

 
Set forth on Schedule 5.13 is a complete and accurate list of all Subsidiaries
of each Consolidated Party and each other Subject Party.  Information on
Schedule 5.13 includes (a) jurisdiction of incorporation or organization and (b)
with respect to any Subsidiary or other Subject Party that is not a Wholly Owned
Subsidiary, the number of shares of each class of Equity Interests outstanding,
the number and percentage of outstanding shares of each class owned (directly or
indirectly) by such Subsidiary or other Subject Party, and the number and
effect, if exercised, of all outstanding options, warrants, rights of conversion
or purchase and all other similar rights with respect thereto.  The outstanding
Equity Interests of all such Subsidiaries and other Subject Parties are validly
issued, fully paid and non-assessable and is owned by each such Consolidated
Party, directly or indirectly, free and clear of all Liens.  Other than as set
forth in Schedule 5.13, no Subsidiary or other Subject Party that is not a
Wholly Owned Subsidiary has outstanding any securities convertible into or
exchangeable for its Equity Interests nor does any such Person have outstanding
any rights to subscribe for or to purchase or any options for the purchase of,
or any agreements providing for the issuance (contingent or otherwise) of, or
any calls, commitments or claims of any character relating to its Equity
Interests.  Schedule 5.13 may be updated from time to time by the Borrowers by
giving written notice thereof to the Administrative Agent.
 
 
- 42 -

--------------------------------------------------------------------------------

 

 
5.14  
Margin Regulations; Investment Company Act.

 
(a) The Borrowers are not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.


(b) None of the Borrowers, any Person Controlling any of the Borrowers, or any
Subsidiary of any Borrower is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.



5.15  
Disclosure.

 
The Borrowers have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which they or any
of their respective Subsidiaries are subject, and all other matters known to
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.


5.16  
Compliance with Laws.

 
Each Borrower and each of their Subsidiaries are in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.


5.17  
Intellectual Property; Licenses, Etc.

 
Each Borrower and each of their Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person.  To the best knowledge of the Borrowers, no slogan or other advertising
device, product, process, method, substance, part or other material now
employed, or now contemplated to be employed, by the Borrowers or any Subsidiary
of any of them infringes upon any rights held by any other Person.  Except as
specifically disclosed in Schedule 5.17, no claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrowers, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.


ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrowers shall,
and shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.15) cause each of their Subsidiaries to:


6.01  
Financial Statements.

 
Deliver to the Administrative Agent, which in turn will deliver to each Lender,
in form and detail satisfactory to the Administrative Agent:
 
 
- 43 -

--------------------------------------------------------------------------------

 

 
(a) as soon as available, but in any event within 120 days after the end of each
fiscal year of the Principal Borrower, a consolidated balance sheet of the
Principal Borrower and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by (A) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit and (B) an attestation report of such Registered
Public Accounting Firm as to the Principal Borrower’s internal controls pursuant
to Section 404 of Sarbanes-Oxley;
 
(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Principal
Borrower, a consolidated balance sheet of the Principal Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal quarter and for the portion of the Principal Borrower’s fiscal year then
ended (including applicable 10-Q’s and 10-K’s), setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by a Responsible Officer of the Principal
Borrower as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Principal Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes.


As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrowers to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


6.02  
Certificates; Other Information.

 
Deliver to the Administrative Agent, which in turn will deliver to each Lender,
in form and detail satisfactory to the Administrative Agent:


(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a):


(i)           a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the financial
covenants set forth herein or, if any such Default shall exist, stating the
nature and status of such event;


(ii)           a projection of Capital Expenditures for the next fiscal year for
each Property of any Subject Party; and


(iii)         a forecasted balance sheet and income statement of the Principal
Borrower and its Subsidiaries for each of the eight (8) succeeding fiscal
quarters, together with related forecasted consolidated statements of operations
and of cash sources and uses for each such succeeding fiscal quarter.


(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b):


(i)           a certificate of the chief financial officer of the Principal
Borrower substantially in the form of Exhibit E attached hereto, (A)
demonstrating compliance, as of the end of each such fiscal period, with (1) the
financial covenants contained in Section 7.08 and (2) the financial covenants
contained in each of the indentures or other agreements relating to any publicly
issued debt securities of any Consolidated Party, in each case by detailed
calculation thereof (which calculation shall be in form satisfactory to the
Administrative Agent and which shall include, among other things, an explanation
of the methodology used in such calculation and a breakdown of the components of
such calculation), (B) stating that the Loan Parties were in compliance with
each of the covenants set forth in Articles VI and VII of this Agreement at all
times during such fiscal period; (C) stating that, as of the end of each such
fiscal period, no Default or Event of Default exists, or if any Default or Event
of Default does exist, specifying the nature and extent thereof and what action
the Loan Parties propose to take with respect thereto and (D) including a
Quarterly Stock Repurchase/Joinder Statement, together with (1) a certification
from a Responsible Officer confirming that, as of the date of the Quarterly
Stock Repurchase/Joinder Statement, there exist no Subsidiaries of any Borrower
that, pursuant to the terms of the Loan Documents, should be, but have not yet
been, joined as Loan Parties and (2) copies of all counterparts to the Guaranty
executed by any Person during the immediately preceding fiscal quarter;
 
- 44 -

--------------------------------------------------------------------------------

 



(ii)           a schedule of the Properties summarizing total revenues,
expenses, net operating income, Adjusted NOI, Annualized Adjusted NOI and
occupancy rates as of the last day of the applicable quarter;


(iii)         a listing of all Properties Under Development showing the total
capital obligation of the Loan Parties with respect to each such Property Under
Development and funds expended to date in connection with each such Property
Under Development;


(iv)          a projection of Dispositions for the next fiscal quarter for each
Consolidated Party and each other Subject Party;


(v)           a summary of land purchases by the Consolidated Parties and each
other Subject Party for the prior quarter;


(vi)          a summary of all Net Cash Proceeds received by the Loan Parties
during such fiscal quarter, together with a verification of the amount of such
Net Cash Proceeds, in each case in form and detail satisfactory to the
Administrative Agent; and


(vii)         a complete list of all Guarantees of the Loan Parties described in
clause (a)(iv) of the definition of the term “Guarantee” set forth in Section
1.01 hereof and, for each of such obligations, information as to (A) the amount
of leasable space, per square foot rental rate and term applicable to such
obligations, (B) any leases or other revenue sources for which the Loan Parties
receive credit towards such obligations and (C) any cash reserves being
maintained in relation to such obligations and the method of calculation
thereof.


(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Principal Borrower by independent accountants in connection with the
accounts or books of the Principal Borrower or any Subsidiary of any Borrower,
or any audit of any of them;


(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrowers, and copies of all annual, regular, periodic and special
reports and registration statements which any of the Borrowers may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;


(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Principal Borrower or any other Subject Party, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request.
 
 
- 45 -

--------------------------------------------------------------------------------

 

 
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Principal Borrower posts such documents,
or provides a link thereto on the Principal Borrower’s website on the Internet
at the website address listed on Schedule 10.02; or (ii) on which such documents
are posted on the Principal Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrowers with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.



The Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrowers hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrowers hereby agree that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrowers or their respective securities for purposes of United States
Federal and state securities laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”


6.03  
Notices.

 
Promptly notify the Administrative Agent and each Lender:


(a) of the occurrence of any Default;


(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any Borrower or any Subsidiary of any
of them; (ii) any dispute, litigation, investigation, proceeding or suspension
between any Borrower or any Subsidiary of any of them and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Borrower or any Subsidiary of any of
them, including pursuant to any applicable Environmental Laws;


(c) of the occurrence of any ERISA Event;


(d) of any material change in accounting policies or financial reporting
practices by any Borrower or any Subsidiary of any of them;


(e) of the occurrence of any Internal Control Event; and


(f) of any announcement by Moody’s or S&P of any change or possible change in a
Debt Rating.


Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Principal Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrowers have taken
and propose to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.
 
 
- 46 -

--------------------------------------------------------------------------------

 

 
6.04  
Payment of Obligations.

 
Pay and discharge as the same shall become due and payable, all its material
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the applicable Borrower or Subsidiary; (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property (except to the extent such Lien
would not be prohibited by Section 7.01); and (c) all Indebtedness, as and when
due and payable, but subject to any subordination provisions contained in any
instrument or agreement evidencing such Indebtedness.



6.05  
Preservation of Existence, Etc.

 
(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05;


(b) take all reasonable action to maintain all rights, privileges, permits,
licenses and franchises necessary or desirable in the normal conduct of its
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and


(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.


6.06  
Maintenance of Properties.

 
(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted;


(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and


(c) use the standard of care typical in the industry in the operation and
maintenance of its facilities.


6.07  
Maintenance of Insurance.

 
Maintain with financially sound and reputable insurance companies not Affiliates
of any Borrower, insurance with respect to its properties and business against
loss or damage of the kinds customarily insured against by Persons engaged in
the same or similar business, of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and
providing for not less than thirty (30) days’ prior notice to the Administrative
Agent of termination, lapse or cancellation of such insurance.


6.08  
Compliance with Laws.

 
Comply in all material respects with the requirements of all Laws (including,
without limitation, all Environmental Laws) and all other orders, writs,
injunctions and decrees applicable to it or to its business or property, except
in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.


6.09  
Books and Records.

 
(a) Maintain proper books of record and account, in which full, true and correct
entries in material conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be; and
 
 
- 47 -

--------------------------------------------------------------------------------

 

 
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over such Borrower or such Subsidiary, as the case may be.



6.10  
Inspection Rights.

 
Permit representatives appointed by the Administrative Agent, including, without
limitation, independent accountants, agents, attorneys, and appraisers to visit
and inspect any of its Properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrowers and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrowers in a manner that will
not unreasonably interfere with such Person’s business operations; provided,
however, that, so long as no Event of Default then exists or is continuing, such
visits and inspections shall not occur more than once per fiscal year of
Borrowers; provided, further that while an Event of Default exists, the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrowers at any time during normal business hours and without advance notice.


6.11  
Use of Proceeds.

 
Use the proceeds of the Loans solely for the following purposes: (a) to pay in
full and satisfy all obligations owing under the Existing Term Loan Agreement;
(b) to finance the acquisition of real properties; (c) to finance the
acquisition of Persons whose primary business is the ownership, leasing and
management of real properties; (d) to finance the development of improvements to
real properties owned by the Borrowers; (e) to refinance existing Indebtedness;
and (f) for working capital and other general corporate purposes; each pursuant
to the terms hereof or of the other Loan Documents.


6.12  
Additional Guarantors; Release of Guarantors.

 
(a) If any Person (other than a Non-Guarantor Subsidiary) becomes a Subsidiary
of any Loan Party or upon the formation of any Preferred Stock Subsidiary or if
at any time any Non-Guarantor Subsidiary qualifying as such as a result of
clauses (a), (b) or (c) of the definition thereof could become a Loan Party
without violating the terms of any material contract, agreement or document to
which it is a party, the Principal Borrower shall (i) if such Person is a
Domestic Subsidiary of a Loan Party or a Preferred Stock Subsidiary, cause such
Person to become a Guarantor by executing and delivering to the Administrative
Agent a counterpart of the Guaranty or such other document as the Administrative
Agent shall deem appropriate for such purpose, (ii) provide the Administrative
Agent with notice thereof on a quarterly basis by delivering a Quarterly Stock
Repurchase/Joinder Statement and other documentation as required in Section
6.12(b)(iii), and (iii) cause such Person to deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a),
all in form, content and scope reasonably satisfactory to the Administrative
Agent; provided, that to the extent such Person holds (whether upon delivery of
the items required above or at any time after the delivery of the items required
above) assets with a fair market value in excess of $5,000,000 or to the extent
requested by Administrative Agent, the Borrowers shall cause to be delivered to
the Administrative Agent favorable opinions of counsel to such Person (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in this clause (a)).  If a
Non-Guarantor Subsidiary executes and delivers the Guaranty it shall no longer
be deemed a Non-Guarantor Subsidiary under this Credit Agreement.


(b) Notwithstanding any other provisions of this Agreement to the contrary, to
the extent a Guarantor anticipates becoming or intends to become a Non-Guarantor
Subsidiary pursuant to any of clauses (b), (c) or (d) of the definition thereof,
the Principal Borrower may request a release of such Guarantor as a Guarantor
hereunder in accordance with the following:
 
(i)           the Principal Borrower shall deliver to the Administrative Agent,
not less than ten (10) days and not more than thirty (30) days prior to the
anticipated or intended conversion of a Guarantor into a Non-Guarantor
Subsidiary, a written request for release of the applicable Guarantor and a pro
forma compliance certificate of the chief financial officer of the Principal
Borrower in form and substance acceptable to the Administrative Agent, (A)
demonstrating that upon such release the Loan Parties
 
 
- 48 -

--------------------------------------------------------------------------------

 
 
 will on a pro forma basis continue to comply with (1) the financial covenants
contained in Section 7.08 and (2) the financial covenants contained in each of
the indentures or other agreements relating to any publicly issued debt
securities of any Consolidated Party, in each case by a reasonably detailed
calculation thereof (which calculation shall be in form reasonably satisfactory
to the Administrative Agent and which shall include, among other things, an
explanation of the methodology used in such calculation and a breakdown of the
components of such calculation), (B) stating that the Loan Parties will be in
compliance with each of the covenants set forth in Articles VI and VII of the
Agreement at all times following such release, (C) stating that, following such
release, no Default or Event of Default will exist under the Agreement or any of
the other Loan Documents, or if any Default or Event of Default will exist,
specifying the nature and extent thereof and what action the Loan Parties
propose to take with respect thereto, and (D) attaching, pursuant to Section
5.13 of the Agreement, an updated version of Schedule 5.13 to the Agreement;


(ii)           the Administrative Agent shall have reviewed and approved (in
writing) the request for release and pro forma compliance certificate delivered
pursuant to subclause (i) above; provided, that the failure of the
Administrative Agent to respond to such a request within ten (10) Business Days
of its receipt thereof shall constitute the Administrative Agent’s approval
thereof; provided, that any approval of the Administrative Agent provided
pursuant to this subclause (ii) shall lapse and be null and void thirty (30)
days following the granting thereof if the applicable Guarantor has not, on or
prior to the completion of such period, met the criteria for qualification as a
Non-Guarantor Subsidiary (as evidenced by the delivery by the Principal Borrower
of a notice and certification in accordance with subclause (iii) below); and


(iii)           the Principal Borrower shall, concurrently with or promptly
following the applicable Guarantor’s satisfaction of the criteria for
qualification as a Non-Guarantor Subsidiary deliver to the Administrative Agent
a notice and certification of such qualification.


Notwithstanding any language to the contrary above, so long as the chief
financial officer of the Principal Borrower has certified in a compliance
certificate (and the Administrative Agent has no evidence or information which
brings into reasonable doubt the veracity of such certifications) that: (A) upon
such release the Loan Parties (1)  will on a pro forma basis continue to comply
with the financial covenants contained in Section 7.08 hereof, and the financial
covenants contained in each of the indentures or other agreements relating to
any publicly issued debt securities of any Consolidated Party, and (2) will be
in compliance with each of the covenants set forth in Articles VI and VII of the
Agreement at all times following such release, (B) following such release, no
Default or Event of Default will exist under the Credit Agreement or any of the
other Loan Documents, or if any Default or Event of Default will exist, the
nature and extent thereof and what action the Loan Parties propose to take with
respect thereto will be specified, and (C) attached pursuant to Section 5.13 of
the Agreement, is an updated version of Schedule 5.13 to the Agreement, the
request for release shall be approved and issued by the Administrative Agent
within the 10-day time period specified in subsection (b)(ii).


Upon satisfaction of each of the above-noted conditions, a Guarantor shall be
deemed released from its obligations hereunder and under each of the Loan
Documents.


6.13  
Non-Guarantor Subsidiary Cash Flows.

 
Each Loan Party shall, to the extent it exercises sufficient control over the
activities of the applicable Non-Guarantor Subsidiary(ies), cause all NGS Excess
Cash Flow of each Non-Guarantor Subsidiary to be transferred to a Loan Party as
promptly as possible but at least once a month.


6.14  
REIT Status.

 
Take all action necessary to maintain Highwoods Properties’ status as a REIT.


6.15  
Environmental Matters.

 
(a) Reimburse the Administrative Agent and Lenders for and hereby hold the
Administrative Agent and Lenders harmless from all fines or penalties made or
levied against the Administrative Agent or any of the Lenders by any
Governmental Authority as a result of or in connection with (i) the use of
Hazardous Materials at the Properties, (ii) the use of Hazardous Materials at
the facilities thereon, or (iii) the use, generation, storage, transportation,
discharge, release or handling of any Hazardous Materials at the Properties, or
as a result of any release of any Hazardous Materials onto the ground or into
the water or air from or upon the Properties at any time.  The Loan Parties also
agree that they will
 
 
- 49 -

--------------------------------------------------------------------------------

 
 
reimburse the Administrative Agent and Lenders for and indemnify and hold the
Administrative Agent and Lenders harmless from any and all costs, expenses
(including reasonable attorneys' fees actually incurred) and for all civil
claims, judgments or penalties incurred entered, assessed, or levied against the
Administrative Agent or any of the Lenders as a result of any of the Loan
Parties’ use of Hazardous Materials at the Properties or as a result of any
release of any Hazardous Materials on the ground or into the water or air by any
of the Loan Parties from or upon the Properties.  Such reimbursement or
indemnification shall include but not be limited to any and all judgments or
penalties to recover the costs of cleanup of any such release by any of the Loan
Parties from or upon Properties and all reasonable expenses incurred by the
Administrative Agent or any of the Lenders as a result of such a civil action,
including but not limited to reasonable attorneys' fees.  The Loan Parties’
obligations under this section shall survive the repayment of the Loans and be
in supplement of any and all other reimbursement or indemnity obligations of the
Borrowers set forth herein.


(b) If the Administrative Agent requests in writing and if (i) the applicable
Borrower or Subsidiary does not have environmental insurance with respect to any
property owned, leased or operated by a Subject Party or (ii) the Administrative
Agent has reason to believe that there exist Hazardous Materials on any property
owned, leased or operated by a Subject Party which materially affect the value
of such property and with respect to which the Borrowers have not furnished a
report within the immediately previous twelve (12) month period, furnish or
cause to be furnished to the Administrative Agent, at the Borrowers’ expense, a
report of an environmental assessment of reasonable scope, form and depth,
including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any such property and
as to the compliance by the applicable Subject Party(ies) with Environmental
Laws; provided that if there exists a continuing Default or Event of Default as
of the date of the Administrative Agent’s written request for an environmental
report pursuant to the terms hereof, the Borrowers shall provide such report
regardless of whether either of the conditions set forth in subsections (i) and
(ii) above have been satisfied.  If the Borrowers fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for same, and the parties
hereto hereby grant to the Administrative Agent and their representatives or
shall attempt in good faith to cause the applicable Subject Party(ies) to so
grant access to the Properties and a license of a scope reasonably necessary to
undertake such an assessment (including, where appropriate, invasive soil or
groundwater sampling).


(c) Conduct and complete (or use good faith efforts to cause to be conducted and
completed) all investigations, studies, sampling, and testing and all remedial,
removal, and other actions necessary to address all Hazardous Materials on,
from, or affecting any Property to the extent necessary to be in compliance with
all Environmental Laws and all other applicable federal, state, and local laws,
regulations, rules and policies and with the orders and directives of all
Governmental Authorities exercising jurisdiction over such real property to the
extent any failure could reasonably be expected to have a Material Adverse
Effect.


(d) Provide upon such Person’s receipt thereof all insurance certificate(s)
evidencing the environmental insurance held by any Person with respect to any of
the Properties.


ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrowers shall
not, nor shall they permit any of their respective Subsidiaries to, directly or
indirectly:


7.01  
Liens.

 
Contract, create, incur, assume or permit to exist any Lien with respect to any
of its other property, assets or revenues or the property, assets or revenues of
any other Person, whether now owned or hereafter acquired, if the Indebtedness
underlying such Lien would cause the Borrowers to be in violation of Section
7.08(c) hereof.
 
 
- 50 -

--------------------------------------------------------------------------------

 

 
7.02  
Fundamental Changes.

 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom:


(a) any Borrower may merge with any other Borrower or may Dispose of all or
substantially all of its assets to any other Borrower;


(b) any Subsidiary may merge with (i) a Borrower, provided that such Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person;


(c) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be the Borrower or a Guarantor;


(d) any of the Borrowers (other than the Principal Borrower and Highwoods Realty
Limited Partnership) or Guarantors may be merged into or consolidated with any
other Borrower or Guarantor so long as the surviving entity is a Borrower or
Guarantor; and


(e) all or substantially all of the assets or all of the Equity Interests of a
Subsidiary may be Disposed of to the extent such Disposition is permitted
pursuant to Section 7.03.


7.03  
Dispositions.

 
Make any Disposition or enter into any agreement to make any Disposition,
except:


(a) Dispositions of obsolete or worn out property, or property no longer used or
useful, whether now owned or hereafter acquired, in the ordinary course of
business;


(b) Dispositions of inventory in the ordinary course of business;


(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;


(d) Dispositions of property by any Subsidiary to the Borrowers or to any
wholly-owned Subsidiary thereof; provided that if the transferor of such
property is a Guarantor, the transferee thereof must either be a Borrower or a
Guarantor;


(e) Dispositions permitted by Section 7.02(a) – (d);


(f) Dispositions by the Borrowers and their Subsidiaries of any property
(whether in one transaction or in several related transactions), the aggregate
fair market value of which is less than $100,000,000; and


(g) Dispositions in which the fair market value of the assets subject to such
Disposition exceeds $100,000,000, if and to the extent the Principal Borrower
shall have delivered to the Administrative Agent at least two (2) Business Days
prior to such Disposition a Pro Forma Compliance Certificate demonstrating that,
upon giving effect to such Disposition, on a pro forma basis, the Borrowers
shall be in compliance with all of the covenants contained in Section 7.08;


provided, however, that any Disposition pursuant to clauses (a) through (g)
above shall be for fair market value.
 
 
- 51 -

--------------------------------------------------------------------------------

 

 
7.04  
Change in Nature of Business.

 
Engage in any material line of business substantially different from those lines
of business conducted by the Borrowers and their Subsidiaries on the date hereof
or any business substantially related or incidental thereto.


7.05  
Transactions with Affiliates.

 
Except as otherwise contemplated or permitted pursuant to Section 7.02, enter
into any transaction of any kind with any Affiliate of any Borrower, whether or
not in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Borrower or such Subsidiary as would be
obtainable by such Borrower or such Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate.


7.06  
Burdensome Agreements.

 
Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to any Borrower or any Guarantor or to otherwise transfer
property to any Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee
the Indebtedness of the Borrowers or (iii) of any Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any Negative Pledge
incurred or provided in favor of any holder of Indebtedness permitted hereunder
solely to the extent any such Negative Pledge relates to the property financed
by or the subject of such Indebtedness; or (b) requires the grant of a Lien to
secure an obligation of such Person if a Lien is granted to secure another
obligation of such Person; provided, that this Section 7.06 shall not be deemed
to restrict the ability of any Non-Guarantor Subsidiary from entering into
Contractual Obligations of any type related to secured financing transactions.


7.07  
Use of Proceeds.

 
Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.


7.08  
Financial Covenants.

 
(a) Permit, at any time during the term hereof, the TL/TA Ratio to be greater
than 0.60x.


(b) Permit, at any time during the term hereof, the ratio of Unencumbered Asset
Value to Recourse Debt to be less than 1.75x.


(c) Permit, at any time during the term hereof, the ratio of Secured Debt to
Total Asset Value to be greater than 0.35x.


(d) Permit, at any time during the term hereof, the ratio of Adjusted EBITDA for
the immediately preceding twelve (12) months to Fixed Charges for such period to
be less than 1.50x.


(e) Permit, at any time during the term hereof, the ratio of Annualized Adjusted
NOI from Unencumbered Assets (to the extent such Unencumbered Assets are Income
Producing Properties) to Interest Expense with respect to Unsecured Debt for the
immediately preceding 12 months, to be less than 2.00x.


(f) Permit, at any time during the term hereof, Tangible Net Worth to be less
than 85% of actual Tangible Net Worth as of December 31, 2010, plus 85% of Net
Cash Proceeds of any Equity Issuance occurring after December 31, 2010 (except
to the extent such Net Cash Proceeds are used to cash out or otherwise retire
pre-existing Equity Interests of one or more of the Borrowers within a calendar
year of the receipt of such proceeds).


(g) Permit, at any time during the term hereof:
 
 
- 52 -

--------------------------------------------------------------------------------

 

 
(i)  the ratio of (x) the Value of all Non-Income Producing Properties to (y)
Total Asset Value to, at any time, be greater than 25%;


(A)                 the ratio of (x) the Value of Speculative Land to (y) Total
Asset Value to, at any time, be greater than seven and one half of one percent
(7.5%); and


(B)                 the ratio of (x) the Value of Properties Under Development
(including Pre-Leased Development Properties) to (y) Total Asset Value to, at
any time, be greater than ten percent (10.0%); and


(ii) the ratio of (x) the Value of Income Producing Properties other than (1)
“for lease” office and industrial properties and (2) the CC Plaza Project to (y)
Total Asset Value to be, at any time, greater than fifteen percent (15.0%).


(h) Permit Restricted Payments, for any twelve (12) month period, to exceed an
amount equal to (i) ninety-five percent (95.0%) multiplied by (ii) FFO for such
period; provided, that the Principal Borrower shall, in addition to the
Restricted Payments permitted above, be permitted to make Restricted Payments
(1) in any amount for the purpose of repurchasing or otherwise redeeming shares
of its outstanding preferred stock to the extent such Restricted Payments are
made from the proceeds of an Equity Issuance within one year of the receipt of
such proceeds, (2) in an aggregate amount equal to not more than $50,000,000
during the period commencing on the Closing Date through and including the
Maturity Date for the purpose of repurchasing or otherwise redeeming Equity
Interests to the extent the funds for such repurchases/redemptions arise from
Disposition proceeds and (3) to the extent no Default is then-continuing or will
result from the making of such Restricted Payment, in such amounts as may be
necessary in order to maintain REIT status.


(i) Permit, at any time, the Total Asset Value attributable to assets held by
parties that are not Consolidated Parties to exceed twenty percent (20.0%) of
Total Asset Value.


7.09  
Organizational Documents; Ownership of Subsidiaries.

 
(a) Permit any Loan Party to (i) amend, modify, waive or change its Organization
Documents in a manner materially adverse to the Lenders or in a manner that
permits any Person to, at any time, own more than twenty-five percent (25.0%) of
the voting equity securities of the Principal Borrower, or (ii) create, acquire
or permit to exist or permit or cause any of their Subsidiaries to create,
acquire or permit to exist, any Foreign Subsidiaries.


(b) Notwithstanding any other provisions of this Agreement to the contrary,
permit any Consolidated Party other than Highwoods Properties, Highwoods Realty
or any Preferred Stock Subsidiary to issue any shares of preferred Equity
Interests to any Person other than a Loan Party.  Furthermore, Highwoods Realty
and Highwoods Properties shall at all times maintain ownership, directly or
indirectly, all of the Equity Interests of AP Southeast Portfolio Partners,
L.P., a Delaware limited partnership and Highwoods Realty GP Corp., a Delaware
corporation, except to the extent any such entity is merged with a Borrower or
Guarantor in accordance with the provisions of Section 7.04 hereof.


7.10  
Non-Guarantor Subsidiary Restrictions.

 
Notwithstanding any other provision of this Agreement, the Loan Parties shall
prohibit any Non-Guarantor Subsidiary from incurring any Indebtedness that is
recourse to any Loan Party, other than Indebtedness in the form of customary
non-recourse carve-outs for fraud, misapplication of funds, environmental
indemnities, and other similar exceptions to non-recourse provisions (including
exceptions relating to bankruptcy, insolvency, receivership, non-approved
transfers or other similar events).



7.11  
Negative Pledges.

 
Enter into, assume or become subject to any Negative Pledge or any other
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for such obligation if security is given for
some other obligation except pursuant to any document or instrument governing
Indebtedness that does not result in any violation of the covenants set forth in
Section 7.08 hereof and is not otherwise prohibited by this Agreement or any
other Loan Document, provided that any such restriction contained therein
relates only to the properties or assets constructed or acquired in connection
with such Indebtedness.
 
 
- 53 -

--------------------------------------------------------------------------------

 

 
7.12  
Sale Leasebacks.

 
Except as could not reasonably be expected to have a Material Adverse Effect,
directly or indirectly, become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a capital
lease, of any property (whether real or personal or mixed), whether now owned or
hereafter acquired, (a) which such Person has sold or transferred or is to sell
or transfer to a Person which is not a Consolidated Party or (b) which such
Person intends to use for substantially the same purpose as any other property
which has been sold or is to be sold or transferred by such Person to another
Person which is not a Consolidated Party in connection with such lease.


7.13  
Prepayments of Indebtedness, etc.

 
(a) If any Default or Event of Default has occurred and is continuing or would
be directly or indirectly caused as a result thereof, after the issuance
thereof, amend or modify (or permit the amendment or modification of) any of the
terms of any Indebtedness of such Person if such amendment or modification would
add or change any terms in a manner adverse to the issuer of such Indebtedness,
or shorten the final maturity or average life to maturity or require any payment
to be made sooner than originally scheduled or increase the interest rate
applicable thereto or change any subordination provision thereof; or


(b) if any Default or Event of Default has occurred and is continuing or would
be directly or indirectly caused as a result thereof, make (or give any notice
with respect thereto) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including without limitation, by way of
depositing money or securities with the trustee with respect thereto before due
for the purpose of paying when due), refund, refinance or exchange of any other
Indebtedness.


7.14  
Anti-Terrorism Laws; FCPA.

 
(a) Be an “enemy” or an “ally of the enemy” within the meaning of Section 2 of
the Trading with the Enemy Act of the United States of America (50 U.S.C. App.
§§ 1 et seq.), as amended. Neither any Loan Party nor any or its Subsidiaries is
in violation of (i) the Trading with the Enemy Act, as amended, (ii) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (iii) the  Act (as defined in Section 10.17); or


(b) fail to be in compliance with the Foreign Corrupt Practices Act, 15 U.S.C.
§§ 78dd-1, et seq., and any foreign counterpart thereto.


ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01  
Events of Default.

 
Any of the following shall constitute an Event of Default:


(a) Non-Payment.  Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan, or (ii)
within three (3) days after the same becomes due, any interest on any Loan, or
any fee due hereunder, or (iii) within five (5) days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or


(b) Specific Covenants.  The Borrowers fail to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.07
(with respect to maintenance of insurance), 6.10, 6.11 or 6.12 or Article VII or
the Guaranty given by any Guarantor or any provision thereof shall cease to be
in full force and effect (other than as a result of a release of the applicable
Guarantor in accordance with the terms and conditions hereof), or any Guarantor
or any Person acting by or on behalf of such Guarantor shall
 
 
- 54 -

--------------------------------------------------------------------------------

 
 
deny or disaffirm such Guarantor’s obligations under such guaranty, or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to any
Guaranty; provided, however, that if the Borrowers default in performance or
observance of any financial covenant set forth in Section 7.08 hereof solely as
a result of an adjustment of the Capitalization Rate by the Lenders in
accordance with the terms of the definition of such term (and for no other
reason), such resultant violation of such financial covenants shall not
constitute an Event of Default hereunder to the extent the Borrowers cure such
violations within a period of one hundred twenty (120) days following such
adjustment; or


(c) Other Defaults.  (A) Any insurance company with which the Borrowers maintain
insurance ceases to be financially sound and reputable, as required by Section
6.07, and such failure continues for ten (10) days or (B) any Loan Party fails
to (i) perform or observe any other covenant or agreement (not specified in
subsection (a), (b) and/or (c)(A) above) contained herein on its part to be
performed or observed and such failure continues for thirty (30) days or (ii)
fails to perform or observe any other covenant or agreement in any other Loan
Document within the grace or cure period provided for therein (or, if no such
grace or cure period is specified, within thirty (30) days of the occurrence of
such failure); or


(d) Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrowers or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or


(e) Cross-Default.


(i)           The Borrowers or any Subsidiary of any of them: (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any Indebtedness or
Guarantee having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or


(ii)           there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which any Borrower or any Subsidiary of any of them is
the Defaulting Party (as defined in such Swap Contract) or (B) any Termination
Event (as so defined) under such Swap Contract as to which any Borrower or any
Subsidiary of any of them is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or


(f) Insolvency Proceedings, Etc.  Any Loan Party or any of their Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or
 
 
- 55 -

--------------------------------------------------------------------------------

 

 
(g) Inability to Pay Debts; Attachment.  (i) Any Borrower or any Subsidiary or
any of them becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within thirty (30) days after its issue or levy; or


(h) Judgments.  There is entered against any Borrower or any Subsidiary of any
of them (i) a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or could reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of thirty (30) consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or


(i) ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or


(j) Invalidity of Loan Documents.  Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or


(k) Change of Control.  There occurs any Change of Control.


8.02  
Remedies Upon Event of Default.

 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:


(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments shall be terminated;


(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower; and


(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;


provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make a Loan shall automatically
terminate, or if the Loans have been made the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.
 
 
- 56 -

--------------------------------------------------------------------------------

 

 
8.03  
Application of Funds.

 
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:


First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;


Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders (including fees and time charges for attorneys who may be employees of
any Lender) and amounts payable under Article III), ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;


Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and


Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.


ARTICLE IX
 
ADMINISTRATIVE AGENT
 
9.01  
Appointment and Authority.

 
Each of the Lenders hereby irrevocably appoints Wells Fargo Bank, National
Association to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  Without limiting the
generality of the foregoing, the use of the terms “Agent”, “Administrative
Agent”, “agent” and similar terms in the Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable
Law.  Instead, use of such terms is merely a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.  The provisions of this Article are solely for
the benefit of the Administrative Agent and the Lenders and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.




9.02  
Rights as a Lender.

 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Borrower or any Subsidiary or Affiliate of any of them as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.
 
 
- 57 -

--------------------------------------------------------------------------------

 

 
9.03  
Exculpatory Provisions.

 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:


(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;


(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and


(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Borrower or any Subsidiary or
Affiliate of any of them that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.


The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct  as determined by a court of
competent jurisdiction in a final non-appealable judgment.  The Administrative
Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default unless the Administrative Agent has received notice from a Lender or the
Principal Borrower referring to this Agreement, describing with reasonable
specificity such Default and stating that such notice is a “notice of default.”


The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04  
Reliance by Administrative Agent.

 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) reasonably
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
 
 
- 58 -

--------------------------------------------------------------------------------

 

 
9.05  
Delegation of Duties.

 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent and shall not be
responsible for the negligence or misconduct of any sub-agent that it selects in
the absence of gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final non-appealable judgment.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


9.06  
Resignation of Administrative Agent.

 
The Administrative Agent (a) may at any time give notice of its resignation to
the Lenders and the Borrowers or (b) may be removed as administrative agent by
all of the Lenders (other than the Lender then acting as Administrative Agent)
and the Borrowers upon 30 days' prior written notice if the Administrative Agent
(i) is found by a court of competent jurisdiction in a final, non-appealable
judgment to have committed gross negligence or willful misconduct in the course
of performing its duties hereunder or (ii) has become or is insolvent or has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.  Upon any such resignation
or removal, the Required Lenders shall have the right, in consultation with the
Principal Borrower, to appoint a successor, which shall be a bank with an office
in the United States, or an Affiliate of any such bank with an office in the
United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the current Administrative Agent gives notice of its resignation
or after the current Administrative Agent has received notice of its removal as
provided above, then the current Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation or removal shall nonetheless become effective
in accordance with such notice and (1) the retiring or removed Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent, and the
retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.


After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article IX
and Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and its respective Related Parties
in respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.


9.07  
Non-Reliance on Administrative Agent and Other Lenders.

 
Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
counsel, attorneys-in-fact or other Affiliates has made any representations or
warranties to such Lender and that no act by the Administrative Agent hereafter
taken, including any review of the affairs of the Borrowers, any other Loan
Party or any of their respective Subsidiaries or Affiliates, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
any Lender.  Each of the Lenders acknowledges that it has made its own credit
and legal analysis and decision to enter into this Agreement and the
transactions contemplated
 
 
- 59 -

--------------------------------------------------------------------------------

 
 
 hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrowers, the other Loan Parties, and their respective
Subsidiaries and Affiliates, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Borrowers, the other Loan Parties,
their respective Subsidiaries and other Persons, its review of the Loan
Documents, the legal opinions required to be delivered to it hereunder, the
advice of its own counsel and such other documents and information as it has
deemed appropriate.  Each of the Lenders also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan
Documents.  The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Borrowers or any other Loan
Party of the Loan Documents or any other document referred to or provided for
therein or to inspect the properties or books of, or make any other
investigation of, the Borrowers, any other Loan Party or any of their respective
Subsidiaries.  Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders by the Administrative Agent
under this Agreement or any of the other Loan Documents, the Administrative
Agent shall have no duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, financial
and other condition or creditworthiness of the Borrowers, any other Loan Party
or any other Subsidiary or Affiliate thereof which may come into possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates.  Each of the Lenders acknowledges that
the Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender.


9.08  
No Other Duties, Etc.

 
Anything herein to the contrary notwithstanding, none of the Sole Bookrunner,
Arranger or other titles as necessary listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent or a Lender hereunder.


9.09  
Administrative Agent May File Proofs of Claim.

 
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:



(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and


(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.
 
 
- 60 -

--------------------------------------------------------------------------------

 

 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


9.10  
Guaranty Matters.

 
The Lenders irrevocably authorize the Administrative Agent to release any
Guarantor from its obligations hereunder and under each of the other Loan
Documents to the extent (a) such release is requested by such Guarantor and the
Principal Borrower in accordance the provisions set forth in Section 6.12(b)
hereof and upon the satisfaction of the conditions set forth in such Section
6.12(b) (as reasonably determined by the Administrative Agent) or (b) if such
Guarantor ceases to be a Subsidiary as a result of a transaction permitted
hereunder.  Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Administrative Agent's authority to grant releases
and terminations pursuant to this Section 9.10.  Further, the Administrative
Agent is hereby authorized by the Lenders, upon the request of any Guarantor
released pursuant to Section 6.12(b) hereof, to execute and deliver to such
Guarantor a document (in form and substance acceptable to the Administrative
Agent) evidencing such release.


ARTICLE X
 
MISCELLANEOUS
 
10.01  
Amendments, Etc.

 
No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:


(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;


(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
of any Lender terminated pursuant to Section 8.02) without the written consent
of such Lender;


(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document,
or waive any Default or Event of Default occurring under Section 8.01(a),
without the written consent of each Lender directly affected thereby;


(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or (subject to clause (v) of the second proviso to this Section 10.01) any
fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate that would
result in a reduction of any interest rate on any Loan or any fee payable
hereunder without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;


(e) change Section 2.10 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;


(f) change any provision of this Section or the definitions of “Required
Lenders”, “Supermajority Lenders”, or “Defaulting Lender” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender; or
 
 
- 61 -

--------------------------------------------------------------------------------

 

 
(g) release (other than in accordance with the provisions of Section 9.10
hereof) any Guarantor from the Guaranty or otherwise modify the material
provisions thereof without the written consent of each Lender;


and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder.


10.02  
Notices; Effectiveness; Electronic Communication.

 
(a) Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


(i)           if to any of the Borrowers or the Administrative Agent, to the
address, telecopier number, electronic mail address or telephone number
specified for the Principal Borrower on Schedule 10.02; and


(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(b) Electronic Communications.  Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrowers may, in their
respective discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(c) The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of the Borrowers’ or the
Administrative Agent’s transmission of Borrower Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
 
- 62 -

--------------------------------------------------------------------------------

 

 
(d) Change of Address, Etc.  Each of the respective Borrowers and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrowers
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.


(e) Reliance by Administrative Agent and Lenders.  The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Continuation and Notices of Conversion) purportedly given
by or on behalf of the Borrowers even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof.  The Borrowers shall
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.


(f) Delivery of Consents/Responses by Lenders.  To the extent any consent,
acknowledgement, agreement or response is requested by the Administrative Agent
from one or more of the Lenders hereunder, unless otherwise specified in such
request (as determined in the discretion of the Administrative Agent), such
Lenders shall respond to any such request within ten (10) Business Days (or such
lesser or greater period as may be specifically required under the express terms
of the Loan Documents).  If a Lender fails to respond within the applicable time
period, then such Lender shall be deemed to have approved the requested consent,
acknowledgement, agreement or response; provided, however, that this sentence
shall not apply to amendments, waivers or consents that require the written
consent of each Lender, or each Lender directly affected thereby, pursuant to
any of subsections (a) through (g) of Section 10.01.



10.03  
No Waiver; Cumulative Remedies.

 
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


10.04  
Expenses; Indemnity; Damage Waiver.

 
(a) Costs and Expenses.  The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement, the other Loan Documents, the Fee
Letter or any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement, the other Loan
Documents and the Fee Letter, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
 
 
- 63 -

--------------------------------------------------------------------------------

 

 
(b) Indemnification by the Borrower.  The Borrowers shall indemnify the
Administrative Agent (and any sub-agent thereof), each Arranger, each Lender,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from all fees and time
charges and disbursements for attorneys who may be employees of any Indemnitee,
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrowers or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrowers or any of their
Subsidiaries, or any Environmental Liability related in any way to the Borrowers
or any of their Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrowers or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrowers or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrowers or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction.


(c) Reimbursement by Lenders.  To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.09(d).


(d) Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable law, the Borrowers shall not assert, and hereby waive, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.


(e) Payments.  All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.


(f) Survival.  The agreements in this Section shall survive the resignation of
the Administrative Agent, the replacement of any Lender and the repayment,
satisfaction or discharge of all the other Obligations.
 
 
- 64 -

--------------------------------------------------------------------------------

 

 
10.05  
Payments Set Aside.

 
To the extent that any payment by or on behalf of the Borrowers is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


10.06  
Successors and Assigns.

 
(a) Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section (and, subject to the last
sentence of the immediately following subsection (b), any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b) Assignments by Lenders.  Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loan at the time
owing to it); provided that


(i)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment or the Loan at the time owing to it, the
principal outstanding balance of the Loan of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Principal Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed); provided, however, that concurrent assignments to members
of an Assignee Group and concurrent assignments from members of an Assignee
Group to a single Eligible Assignee (or to an Eligible Assignee and members of
its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met; provided, further,
however, that if after giving effect to such assignment, the amount of the
Commitment held by such assigning Lender or the outstanding principal balance of
the Loan of such assigning Lender, as applicable, would be less than $5,000,000,
then such assigning Lender shall assign the entire amount of its Commitment or
its Loan, as applicable, at the time owing to it;


(ii)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to its Loan assigned;


(iii)           any assignment of a Commitment or a Loan must be approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
 
 
- 65 -

--------------------------------------------------------------------------------

 

 
(iv)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $4,500, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.


(c) Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, the principal amount of
the Loan owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by each of the
Principal Borrower at any reasonable time and from time to time upon reasonable
prior notice.  In addition, at any time that a request for a consent for a
material or substantive change to the Loan Documents is pending, any Lender may
request and receive from the Administrative Agent a copy of the Register.


(d) Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, any Borrower or any of the Borrowers’
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of the Loan owing to it); provided that (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrowers, the Administrative Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.10 as though it were a
Lender.


(e) Limitations upon Participant Rights.  A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Principal Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Principal Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.
 
 
- 66 -

--------------------------------------------------------------------------------

 

 
(f) Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


10.07  
Treatment of Certain Information; Confidentiality.

 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates (including the Arranger) and to its and
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrowers and their obligations, (g) with the consent of the Borrowers or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.


For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary of any them relating to the Borrowers or any
Subsidiary of any of them or any of their respective businesses, other than any
such information that is available to the Administrative Agent or any Lender on
a nonconfidential basis prior to disclosure by the Borrowers or any Subsidiary
of any of them, provided that, in the case of information received from the
Borrowers or any Subsidiary of any of them after the date hereof, such
information is clearly identified at the time of delivery as confidential.  Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary of any of them, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.


10.08  
Right of Setoff.

 
If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, subject to
receipt of the prior written consent of the Required Lenders exercised in their
sole discretion, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrowers or any other
Loan Party against any and all of the obligations of the Borrowers or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender different from the branch or
office holding such deposit or obligated on such indebtedness.  The rights of
each Lender and their respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such Lender
or their respective Affiliates may have.  Each Lender agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
 
- 67 -

--------------------------------------------------------------------------------

 

 
10.09  
Interest Rate Limitation.

 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrowers.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.


10.10  
Counterparts; Integration; Effectiveness.

 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement.


10.11  
Survival of Representations and Warranties.

 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of the Borrowing or any conversion or continuation, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.


10.12  
Severability.

 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 
- 68 -

--------------------------------------------------------------------------------

 

 
10.13  
Replacement of Lenders.

 
If any Lender requests compensation under Section 3.04, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or a Lender (a
“Non-Consenting Lender”) does not consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document that has been
approved by the Administrative Agent and Required Lenders as provided in Section
10.01 but requires unanimous consent of all Lenders or all Lenders directly
affected thereby (as applicable) then the Borrowers may, at their sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights and obligations under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:


(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);


(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loan, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);


(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and


(d) such assignment does not conflict with applicable Laws.


A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.




10.14  
Governing Law; Jurisdiction; Etc.

 
(a) GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA.


(b) SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NORTH CAROLINA SITTING
IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE WESTERN
DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE FEE LETTER, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NORTH CAROLINA STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
 
- 69 -

--------------------------------------------------------------------------------

 

 
(c) WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE FEE LETTER IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15  
Waiver of Jury Trial.

 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE FEE LETTER OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE FEE LETTER BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


10.16  
No Advisory or Fiduciary Responsibility.

 
In connection with all aspects of each transaction contemplated hereby, the
Borrowers acknowledge and agree, and acknowledges their Affiliates’
understanding, that: (i) the credit facility provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, and each
Borrower and each other Loan Party is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and the Arranger
each is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrowers, any other Loan Party or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor the Arranger has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrowers or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or the Arranger has advised or
is currently advising the Borrowers, any other Loan Party or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
the Arranger has any obligation to the Borrowers, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arranger and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor the
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrowers and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each of the Borrowers hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.
 
 
- 70 -

--------------------------------------------------------------------------------

 

 
10.17  
USA PATRIOT Act Notice.

 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub.  L.  107-56 (signed into law October 26, 2001)) (the “Act”),
it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.


10.18  
Time of the Essence.

 
Time is of the essence of the Loan Documents.


10.19  
Entire Agreement.

 
THIS AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE FEE LETTER REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.


[remainder of page left intentionally blank – signature pages, exhibits and
schedules to follow]



 
- 71 -

--------------------------------------------------------------------------------

 




TERM LOAN AGREEMENT
HIGHWOODS PROPERTIES, INC.



 
IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be duly executed as of the date first above written.




BORROWERS:
HIGHWOODS REALTY LIMITED PARTNERSHIP
By:  Highwoods Properties, Inc.
 
HIGHWOODS PROPERTIES, INC.
 
HIGHWOODS SERVICES, INC.
 
 
 
 
By:    /s/ Jeffrey D. Miller             
Name:  Jeffrey D. Miller
Title:    Vice President, General Counsel and Secretary
 
 



(Signatures continued on next page)



 
 

--------------------------------------------------------------------------------

 




TERM LOAN AGREEMENT
HIGHWOODS PROPERTIES, INC.





LENDERS/AGENTS:
WELLS FARGO BANK, NATIONAL ASSOCIATION
in its capacity as Administrative Agent
and individually in its capacity as a Lender
         
 
 
 
By:      /s/ Authorized Signatory             
Name:                                                                       
Title:                                                                       
 
 





















 
 